





U.S. $6,000,000,000
DELAYED DRAW TERM LOAN AGREEMENT
Dated as of March 26, 2020
Among
HONEYWELL INTERNATIONAL INC.,
as Borrower,
and
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders,
and
CITIBANK, N.A.,
as Administrative Agent
and
CITIBANK, N.A.,
BANK OF AMERICA, N.A.
JPMORGAN CHASE BANK, N.A.,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents
and
CITIBANK, N.A.,
BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,
DEUTSCHE BANK SECURITIES INC.,
MIZUHO BANK, LTD.,
MORGAN STANLEY BANK, N.A.,
MUFG UNION BANK, N.A.,
and
SUMITOMO MITSUI BANKING CORPORATION,
as Joint Lead Arrangers and Co-Bookrunners
and


GOLDMAN SACHS BANK USA,
BNP PARIBAS,
SANTANDER BANK, N.A.,
TD BANK, N.A.,
UNICREDIT BANK AG, NEW YORK BRANCH,
and
SOCIÉTÉ GÉNÉRALE,
as Documentation Agents






1

--------------------------------------------------------------------------------





TABLE OF CONTENTS
                                                    
 
 
 
Page
ARTICLE I
 
 
 
 
SECTION 1.01.
Certain Defined Terms
6


 
SECTION 1.02.
Computation of Time Periods
19


 
SECTION 1.03.
Accounting Terms
20


 
SECTION 1.04.
Other Interpretive Provisions
20


ARTICLE II
 
 
 
 
SECTION 2.01.
The Advances
20


 
SECTION 2.02.
Making the Advances
20


 
SECTION 2.03.
[Reserved]    
21


 
SECTION 2.04.
[Reserved]
21


 
SECTION 2.05.
Fees    
22


 
SECTION 2.06.
Termination or Reduction of the Commitments
22


 
SECTION 2.07.
Repayment of Advances
24


 
SECTION 2.08.
Interest on Advances
24


 
SECTION 2.09.
Interest Rate Determination
25


 
SECTION 2.10.
Optional Prepayments of Advances
26


 
SECTION 2.11.
Increased Costs
26


 
SECTION 2.12.
Illegality
28


 
SECTION 2.13.
Payments and Computations
28


 
SECTION 2.14.
Taxes
29


 
SECTION 2.15.
Sharing of Payments, Etc.
32


 
SECTION 2.16.
Use of Proceeds
33


 
SECTION 2.17.
Evidence of Debt
33


 
SECTION 2.18.
Defaulting Lenders
34


 
SECTION 2.19.
Increase in the Aggregate Commitments
35


 
 
 
 



2

--------------------------------------------------------------------------------





 
 
 
Page
ARTICLE III
 
 
 
 
SECTION 3.01.
Conditions Precedent to Effectiveness of Section 2.01    
36


 
SECTION 3.02.
[Reserved]
38


 
SECTION 3.03.
Conditions Precedent to Each Borrowing and Each Commitment Increase,
38


 
SECTION 3.04.
Determinations Under Section 3.01
38


ARTICLE IV
 
 
 
 
SECTION 4.01.
Representations and Warranties of the Company
38


ARTICLE V
 
 
 
 
SECTION 5.01.
Affirmative Covenants
41


 
SECTION 5.02.
Negative Covenants
45


ARTICLE VI
 
 
 
 
SECTION 6.01.
Events of Default
47


ARTICLE VII
 
 
 
ARTICLE VIII
 
 
 
 
SECTION 8.01.
Authorization and Authority
50


 
SECTION 8.02.
Rights as a Lender    
50


 
SECTION 8.03.
Duties of Administrative Agent; Exculpatory Provisions
51


 
SECTION 8.04.
Reliance by Administrative Agent
52


 
SECTION 8.05.
Indemnification
52


 
SECTION 8.06.
Delegation of Duties
53


 
SECTION 8.07.
Resignation of Administrative Agent
53


 
SECTION 8.08.
Non-Reliance on Administrative Agent and Other Lenders
54


 
SECTION 8.09.
Other Agents
54


 
SECTION 8.10.
Lender ERISA Matters
55



    


3

--------------------------------------------------------------------------------





 
 
 
Page
ARTICLE IX
 
 
 
 
SECTION 9.01.
Amendments, Etc.
57


 
SECTION 9.02.
Notices, Etc.
57


 
SECTION 9.03.
No Waiver; Remedies
59


 
SECTION 9.04.
Costs and Expenses
59


 
SECTION 9.05.
Binding Effect
60


 
SECTION 9.06.
Assignments and Participations
60


 
SECTION 9.07.
[Reserved]
65


 
SECTION 9.08.
Confidentiality
65


 
SECTION 9.09.
Mitigation of Yield Protection
66


 
SECTION 9.10.
Governing Law.
67


 
SECTION 9.11.
Execution in Counterparts
67


 
SECTION 9.12.
Jurisdiction, Etc.
67


 
SECTION 9.13.
[Reserved]    
67


 
SECTION 9.14.
Final Agreement
67


 
SECTION 9.15.
[Reserved]
68


 
SECTION 9.16.
[Reserved]
68


 
SECTION 9.17.
Patriot Act Notice
68


 
SECTION 9.18.
[Reserved]
68


 
SECTION 9.19.
No Fiduciary Duty
68


 
SECTION 9.20.
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
68


 
SECTION 9.21.
Waiver of Jury Trial
71


 
 
 
 
 
 
 
 









4

--------------------------------------------------------------------------------





SCHEDULES
Schedule I - Commitments
EXHIBITS
Exhibit A
Form of Note

Exhibit B
Form of Notice of Borrowing

Exhibit C
Form of Assignment and Assumption

Exhibit D
Form of Opinion of the General Counsel or an Assistant General Counsel of the
Company

Exhibit E
Form of Opinion of Shearman & Sterling LLP, Counsel to the Administrative Agent



5

--------------------------------------------------------------------------------





DELAYED DRAW TERM LOAN AGREEMENT
Dated as of March 26, 2020
HONEYWELL INTERNATIONAL INC., a Delaware corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, and CITIBANK, N.A. (“Citibank”), as
administrative agent (the “Administrative Agent”) for the Lenders (as
hereinafter defined), and BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as syndication agents, hereby agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms.
As used in this Agreement (this “Agreement”), the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means an advance by a Lender to the Company as part of a Borrowing and
refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which shall
be a “Type” of Advance).
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
“Agent’s Account” means (a) the account of the Administrative Agent maintained
by the Administrative Agent at Citibank at its office at 388 Greenwich Street,
New York, New York 10013, Account No. 36852248, Attention Bank Loan Syndications
and (b) in any such case, such other account of the Administrative Agent as is
designated in writing from time to time by the Administrative Agent to the
Company and the Lenders for such purpose.
“Anti-Corruption Laws” means all anti-bribery or anti-corruption laws and
government rules and regulations of any jurisdiction applicable to the Company
or its Subsidiaries.


6

--------------------------------------------------------------------------------





“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:


Public Debt Rating
S&P/Moody’s
Applicable
Margin for Eurodollar Rate Advances
Applicable
Margin for Base Rate Advances
Level 1
AA- or Aa3 or above
1.000%
0.000%
Level 2
Lower than Level 1 but at least A+ or A1
1.125
0.125%
Level 3
Lower than Level 2 but at least A or A2
1.250%
0.250%
Level 4
Lower than Level 3 but at least A- or A3
1.375%
0.375%
Level 5
Lower than Level 4
1.500%
0.500%



“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:


Public Debt Rating
S&P/Moody’s
Applicable
Percentage
Level 1
AA- or Aa3 or above
0.050%
Level 2
Lower than Level 1 but at least A+ or A1
0.075%
Level 3
Lower than Level 2 but at least A or A2
0.100%
Level 4
Lower than Level 3 but at least A- or A3
0.125%
Level 5
Lower than Level 4
0.150%



“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.06), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.


7

--------------------------------------------------------------------------------





“Assuming Lender” has the meaning specified in Section 2.19(d).
“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).
“Bail-In Action” has the meaning specified in Section 9.20.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a)    the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
(b)    1/2 of one percent per annum above the Federal Funds Rate; and
(c)    the London interbank offered rate applicable to Dollars for a period of
one month as determined by reference to the Reuters Page (“One Month LIBOR”)
plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day shall be
based on the rate appearing on the Reuters Page (or other commercially available
source providing such quotations as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. London time on such day); provided
that, if One Month LIBOR shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.
“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(i).
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.
“Bribery Act” means the United Kingdom Bribery Act of 2010.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advance, on which dealings are carried on in the
London interbank market and banks are open for business in London.
“Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Administrative Agent, over which the
Administrative Agent shall have sole dominion and control, upon such terms as
may be satisfactory to the Administrative Agent.
“Change of Control” means that (i) any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as amended
(the “Act”)) (other than the Company, any Subsidiary of the Company or any
savings, pension or other benefit plan for the benefit of employees of the
Company or its Subsidiaries) which theretofore beneficially owned less than 30%
of the Voting Stock of the Company then outstanding shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Act) of 30% or more in voting power
of the outstanding Voting Stock of the Company or (ii) during any period of
twelve consecutive calendar months commencing at the Effective Date, individuals
who at the beginning of such twelve-month period were directors of the Company
shall cease to constitute a majority of the board of directors of the Company,
except to the extent individuals who at the beginning of such twelve month
period were replaced by individuals (x) whose election or nomination to the
board was approved by a majority of the remaining board members at the time of
such election or nomination or (y) who were nominated by a majority of the
remaining board


8

--------------------------------------------------------------------------------





members at the time of such nomination and subsequently elected as directors by
shareholders of the Company.
“Citibank” means Citibank, N.A.
“Commitment” means as to any Lender (i) the Dollar amount set forth opposite its
name on Schedule I hereto under the caption “Commitment”, (ii) if such Lender
has become a Lender hereunder pursuant to an Assumption Agreement, the Dollar
amount set forth in such Assumption Agreement or (iii) if such Lender has
entered into any Assignment and Assumption, the Dollar amount set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.06(c) as such Lender’s Commitment, in each case as the same may be
terminated or reduced, as the case may be, pursuant to Section 2.06 or increased
pursuant to Section 2.19.
“Commitment Date” has the meaning specified in Section 2.19(b).
“Commitment Increase” has the meaning specified in Section 2.19(a).
“Competitor” means a Person primarily engaged in the product and service areas
of aerospace, home and building technologies, performance materials and
technologies or safety and productivity solutions, as described under the
heading “Competition” in the Company’s annual report on Form 10-K for the most
recent fiscal year ended.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Subsidiary” means, at any time, any Subsidiary the accounts of
which are required at that time to be included on a Consolidated basis in the
Consolidated financial statements of the Company, assuming that such financial
statements are prepared in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.12.
“Debt” means, with respect to any Person: (i) indebtedness of such Person, which
is not limited as to recourse to such Person, for borrowed money (whether by
loan or the issuance and sale of debt securities) or for the deferred (for 90
days or more) purchase or acquisition price of property or services; (ii)
indebtedness or obligations of others which such Person has assumed or
guaranteed; (iii) indebtedness or obligations of others secured by a lien,
charge or encumbrance on property of such Person whether or not such Person
shall have assumed such indebtedness or obligations; (iv) obligations of such
Person in respect of letters of credit (other than performance letters of
credit, except to the extent backing an obligation of any Person which would be
Debt of such Person), acceptance facilities, or drafts or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; and (v) obligations of such Person under leases which are required
to be capitalized on a balance sheet of such Person in accordance with GAAP.


9

--------------------------------------------------------------------------------







“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means at any time, subject to Section 2.18(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, unless such Lender notifies
the Administrative Agent and the Company in writing that such failure to comply
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (ii) any Lender that has notified the Administrative Agent or
the Company in writing, or has stated publicly, that it does not intend to
comply with its funding obligations hereunder (unless such writing or public
statement relates to such Lender’s obligation to fund an Advance hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) any Lender that has defaulted on its
funding obligations under other loan agreements or credit agreements generally
or that has notified, or whose Parent Company has notified, the Administrative
Agent or the Company in writing, or has stated publicly, that it does not intend
to comply with its funding obligations under loan agreements or credit
agreements generally (unless such writing or public statement relates to such
Lenders’ obligation to fund an Advance hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (iv) any Lender that has, for three or more Business Days after
written request of the Administrative Agent or the Company, failed to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Administrative
Agent’s and the Company’s receipt of such written confirmation), or (v) any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.18(c)) upon notification of such determination by the Administrative
Agent to the Company and the Lenders.


10

--------------------------------------------------------------------------------





“Disqualified Institution” means, on any date, (a) any Person designated by the
Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent not less than two Business Days prior to the date hereof,
(b) any other Person that is a Competitor of the Company or any of its
Subsidiaries, which Person has been designated by the Company as a “Disqualified
Institution” in writing to the Administrative Agent and the Lenders (including
by posting such notice to the Platform) not less than two Business Days prior to
such date but which designation shall not apply retroactively to disqualify any
parties that have previously acquired an assignment or participation interest
hereunder that is otherwise permitted hereunder, but upon the effectiveness of
such designation, any such party may not acquire any additional Commitments,
Advances or participations, and (c) Affiliates of the persons identified
pursuant to clauses (a) or (b) that are identified in writing by the Company to
the Administrative Agent (other than Affiliates that are bona fide debt funds);
provided that “Disqualified Institutions” shall exclude any Person that the
Company has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.
“Dollars” and the “$” sign each mean lawful money of the United States of
America.
“Domestic Lending Office” means, with respect to any Initial Lender, the office
of such Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent, or such other office of
such Lender as such Lender may from time to time specify to the Company and the
Administrative Agent.
“DQ List” has the meaning specified in Section 9.06(g)(iv).
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means (any Person that meets the requirements to be an
assignee under Section 9.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.06(b)(iii)).
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.


11

--------------------------------------------------------------------------------







“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” of any Person means any other Person that for purposes of
Title IV of ERISA is a member of such Person’s controlled group, or under common
control with such Person, within the meaning of Section 414 of the Internal
Revenue Code.
“ERISA Event” with respect to any Person means (a) (i) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan of such Person or any of its ERISA Affiliates unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to a Plan of such Person or
any of its ERISA Affiliates within the following 30 days, and the contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of such Plan is required
under Section 4043(b)(3) of ERISA (taking into account Section 4043(b)(2) of
ERISA) to notify the PBGC that the event is about to occur; (b) the application
for a minimum funding waiver with respect to a Plan of such Person or any of its
ERISA Affiliates; (c) the provision by the administrator of any Plan of such
Person or any of its ERISA Affiliates of a notice of intent to terminate such
Plan in a distress termination pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of such
Person or any of its ERISA Affiliates in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by such Person or any of its ERISA
Affiliates from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for the imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan of such Person or any of its ERISA Affiliates;
(g) the determination that any Plan is in “at risk” status (within the meaning
of Section 303 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan of such Person or any of its ERISA Affiliates pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.
“Escrow” means an escrow established with an independent escrow agent pursuant
to an escrow agreement reasonably satisfactory in form and substance to the
Person or Persons asserting the obligation of the Company to make a payment to
it or them hereunder.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Initial Lender, the
office of such Lender specified as its “Eurodollar Lending Office” in its
Administrative Questionnaire delivered to the Administrative Agent, or such
other office of such Lender as such Lender may from time to time specify to the
Company and the Administrative Agent.


12

--------------------------------------------------------------------------------







“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on the Reuters Page
(or other commercially available source as designated by Administrative Agent
from time to time) as the London interbank offered rate (“LIBOR”) for deposits
in Dollars at approximately 11:00 A.M. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period; provided that, if the Eurodollar Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(ii).
“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement, or any amended or successor version to the extent
substantively comparable thereto, any current or future regulations or official
interpretations thereof, any similar provision of law applicable under any
intergovernmental agreement pursuant to the foregoing, or any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code.
“FCPA” means the United States Foreign Corrupt Practices Act of 1977.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided that, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.


13

--------------------------------------------------------------------------------







“GAAP” has the meaning specified in Section 1.03.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Increase Date” has the meaning specified in Section 2.19(a).
“Increasing Lender” has the meaning specified in Section 2.19(b).
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Period” means for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Company pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Company pursuant to the provisions below. The duration of
each such Interest Period for a Eurodollar Rate Advance shall be one, two, three
or six months as the Company may, upon notice received by the Administrative
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period, select; provided, however, that:
(i)    the Company may not select any Interest Period that ends after the
Maturity Date;
(ii)    Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(iii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day; and
(iv)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.


14

--------------------------------------------------------------------------------







“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Joint Lead Arrangers” means Citibank, BofA Securities, Inc., JPMorgan Chase
Bank, N.A., Wells Fargo Securities, LLC, Deutsche Bank Securities Inc., Mizuho
Bank, Ltd., Morgan Stanley Bank, N.A., MUFG Union Bank, N.A. and Sumitomo Mitsui
Banking Corporation.
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding or a Bail-In Action, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender Insolvency Event shall not
result solely by virtue of the ownership or acquisition of any equity interest
in such Person by a governmental authority so long as such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person.
“Lenders” means, collectively, (i) Initial Lenders, (ii) each Assuming Lender
that shall become a party hereto pursuant to Section 2.19 and (iii) each
Eligible Assignee that shall become a party hereto pursuant to Section 9.06.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
successor interest rate benchmark contemplated by Section 2.09(f), any
conforming changes to the definitions of “Base Rate”, “Eurodollar Rate” and
“Interest Period” and any related definitions, the timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the reasonable, good faith discretion of the
Administrative Agent and in consultation with the Company, to reflect the
adoption of such successor interest rate benchmark and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent in consultation
with the Company determines that adoption of any portion of such market practice
is not administratively feasible or that no market practice for the
administration of such successor interest rate benchmark exists, in such other
manner of administration as the Administrative Agent determines reasonably and
in good faith and in consultation with the Company).
“Lien” means any lien, mortgage, pledge, security interest or other charge or
encumbrance of any kind.
“Loan Document” means, collectively, this Agreement, each Note and each
Assignment and Assumption.


15

--------------------------------------------------------------------------------





“Majority Lenders” means at any time Lenders holding more than 50% of the then
aggregate principal amount of the Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having more than 50% of the
Commitments; provided that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Majority Lenders at such
time the Commitments of such Lender at such time.
“Material Adverse Change” means any material adverse change in the financial
condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or any Lender under this Agreement or any Note or (c) the ability of the
Company to perform its obligations under this Agreement or any Note.
“Maturity Date” means March 26, 2022.
“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to the business thereof.
“Multiemployer Plan” of any Person means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which such Person or any of its ERISA Affiliates
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.
“Multiple Employer Plan” of any Person means a single employer plan, as defined
in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and at least one Person other than such
Person or any of its ERISA Affiliates or (b) was so maintained and in respect of
which such Person or any of its ERISA Affiliates could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.
“Net Tangible Assets of the Company and its Consolidated Subsidiaries”, as at
any particular date of determination, means the total amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities (excluding any thereof which are by their
terms extendible or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed) and (b) all goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other like intangible assets, as set forth in the
most recent balance sheet of the Company and its Consolidated Subsidiaries and
computed in accordance with GAAP.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.


16

--------------------------------------------------------------------------------





“Note” means a promissory note of the Company payable to any Lender, delivered
pursuant to a request made under Section 2.17 in substantially the form of
Exhibit A hereto, evidencing the aggregate indebtedness of the Company to such
Lender resulting from the Advances made by such Lender.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Public Debt Rating” means, as of any date, the highest rating that has been
most recently announced by either S&P or Moody’s, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Company. For purposes of the foregoing, (a) if only one of S&P and Moody’s shall
have in effect a Public Debt Rating, the Applicable Percentage and the
Applicable Margin shall be determined by reference to the available rating;
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Percentage and the Applicable Margin will be set in accordance with
Level 5 under the definition of “Applicable Percentage” or “Applicable Margin”,
as the case may be; (c) if the ratings established by S&P and Moody’s shall fall
within different levels, the Applicable Percentage and the Applicable Margin
shall be based upon the higher rating, provided that if the lower of such
ratings is more than one level below the higher of such ratings, the Applicable
Percentage and the Applicable Margin shall be determined by reference to the
level that is one level below the higher of such ratings; (d) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (e) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.
“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Commitment at such time and the denominator of which is the aggregate
Commitments at such time and (b) such amount.
“Rating Condition” has the meaning specified in Section 2.06(c)(ii).
“Rating Condition Notice” has the meaning specified in Section 2.06(c)(ii).


17

--------------------------------------------------------------------------------





“Register” has the meaning specified in Section 9.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Restricted Property” means (a) any property of the Company located within the
United States of America that, in the opinion of the Company’s board of
directors, is a principal manufacturing property or (b) any shares of capital
stock or Debt of any Subsidiary owning any such property.
“Reuters Page” means, the Reuters Screen LIBOR01 Page (or any replacement
Reuters page that displays that rate).
“Sale and Leaseback Transaction” means any arrangement with any Person (other
than the Company or a Subsidiary of the Company), or to which any such Person is
a party, providing for the leasing to the Company or to a Subsidiary of the
Company owning Restricted Property for a period of more than three years of any
Restricted Property that has been or is to be sold or transferred by the Company
or such Subsidiary to such Person, or to any other Person (other than the
Company or a Subsidiary of the Company) to which funds have been or are to be
advanced by such Person on the security of the leased property. It is understood
that arrangements pursuant to Section 168(f)(8) of the Internal Revenue Code of
1954, as amended, or any successor provision having similar effect, are not
included within this definition of “Sale and Leaseback Transaction”.
“Sanctioned Country” means, at any time, a country, region or territory which is
the target of any comprehensive (but not list based) Sanctions that broadly
prohibit dealings with such country, region or territory (as of the date of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or by the United Nations
Security Council, Her Majesty’s Treasury of the United Kingdom, Canada, the
European Union or any EU member state, (b) any Person located, organized or
resident in a Sanctioned Country to the extent such Person is subject to
Sanctions or (c) any Person controlled or more than 50 percent owned by any such
Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, Canada, the European Union or Her Majesty’s Treasury
of the United Kingdom.
“Scheduled Unavailability Date” has the meaning specified in Section
2.09(f)(ii).
“SEC” has the meaning specified in Section 5.01(h)(iii).


18

--------------------------------------------------------------------------------





“Single Employer Plan” of any Person means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and no Person other than such Person and
its ERISA Affiliates or (b) was so maintained and in respect of which such
Person or any of its ERISA Affiliates could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.
“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, or any successor by merger or consolidation to the business thereof.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Termination Date” means the earlier of (a) June 26, 2020 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.06 or Section 6.01
or, if all Lenders elect to terminate their Commitments as provided therein,
Section 2.06(d).
“Threatened” means, with respect to any action, suit, investigation, litigation
or proceeding, a written communication to the Company expressing an intention to
immediately bring such action, suit, investigation, litigation or proceeding.
“Unused Commitment” means, with respect to each Lender at any time, (a) the
amount of such Lender’s Commitment at such time minus (b) the aggregate
principal amount of all Advances made by such Lender (in its capacity as a
Lender) and outstanding at such time.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.


19

--------------------------------------------------------------------------------





SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed, and all financial computations and determinations
pursuant hereto shall be made, in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”); provided, however, that, if
any changes in accounting principles from those used in the preparation of such
financial statements have been required by the rules, regulations,
pronouncements or opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or successors thereto or
agencies with similar functions) and have been adopted by the Company with the
agreement of its independent certified public accountants, the Lenders agree to
consider a request by the Company to amend this Agreement to take account of
such changes.
SECTION 1.04. Other Interpretive Provisions. Any reference herein to a merger,
transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, shall be deemed to apply to a division under Delaware law (or any
comparable event under a different jurisdiction’s laws) of or by a limited
liability company, or a division of assets to a series of a limited liability
company (or the unwinding of such a division) (whether pursuant to a “plan of
division” or similar arrangement), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, as
applicable, to, of or with a separate Person.  Any such division of a limited
liability company shall constitute a separate Person hereunder (and each such
division of any limited liability company that is a Subsidiary shall also
constitute such a Person or entity).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Company from time to
time on up to three times, each occurring on different Business Days during the
period from the Effective Date until the Termination Date in an aggregate
amount, not to exceed such Lender’s Commitment. Each Borrowing shall be in an
aggregate amount not less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof and shall consist of Advances of the same Type made on the
same day by the Lenders ratably according to their respective Commitments.
Amounts borrowed under this Section 2.01 and prepaid may not be reborrowed.
SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 9:00 A.M. (New York City time) on
the day of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Company to the Administrative Agent, which shall give to
each Lender prompt notice thereof by telecopier. Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be by telephone, confirmed immediately in
writing, or telecopier in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Lender shall, before 11:00 A.M. (New York
City time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at the applicable Agent’s
Account, in same day funds, such Lender’s ratable portion (as determined in
accordance with Section 2.01) of such Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Company at the Administrative Agent’s aforesaid address.


20

--------------------------------------------------------------------------------





(b)    Anything in subsection (a) above to the contrary notwithstanding, the
Company may not select Eurodollar Rate Advances for any proposed Borrowing if
the obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.09 or 2.12.
(c)    Each Notice of Borrowing shall be irrevocable and binding on the Company.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Company shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure by the Company to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Company on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Company severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Company until the date such
amount is repaid to the Administrative Agent, at (x) in the case of the Company,
the higher of (A) the interest rate applicable at the time to Advances
comprising such Borrowing and (B) the cost of funds incurred by the
Administrative Agent in respect of such amount and (y) in the case of such
Lender, the Federal Funds Rate. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.
(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
SECTION 2.03. [Reserved].
SECTION 2.04. [Reserved].


21

--------------------------------------------------------------------------------





SECTION 2.05. Fees. (a) Ticking Fee. The Company agrees to pay to the
Administrative Agent for the account of each Lender a ticking fee on the
aggregate amount of such Lender’s Unused Commitment from the date hereof in the
case of each Initial Lender and from the effective date specified in the
Assumption Agreement or in the Assignment and Assumption pursuant to which it
became a Lender in the case of each other Lender until the Termination Date at a
rate per annum equal to the Applicable Percentage in effect from time to time,
payable in arrears on the Termination Date, provided that no Defaulting Lender
shall be entitled to receive any ticking fee for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).
(b)    Agent’s Fees. The Company shall pay to the Administrative Agent for its
own account such fees, and at such times, as the Company and the Administrative
Agent may separately agree.
SECTION 2.06. Termination or Reduction of the Commitments. (a)  Optional Ratable
Termination or Reduction. The Company shall have the right, upon at least three
Business Days’ notice to the Administrative Agent, to terminate in whole or
permanently reduce ratably in part the Unused Commitments of the Lenders,
provided that each partial reduction shall be in an aggregate amount not less
than $10,000,000 or an integral multiple of $1,000,000 in excess thereof. The
aggregate amount of the Commitments, once reduced as provided in this Section
2.06(a), may not be reinstated.
(b)    Non-Ratable Termination by Assignment. The Company shall have the right,
upon at least ten Business Days’ written notice to the Administrative Agent
(which shall then give prompt notice thereof to the relevant Lender), to require
any Lender (including any Defaulting Lender) to assign, pursuant to and in
accordance with the provisions of Section 9.06, all of its rights and
obligations under this Agreement and under the Notes to an Eligible Assignee
selected by the Company; provided, however, that (i) no Event of Default shall
have occurred and be continuing at the time of such request and at the time of
such assignment; (ii) the assignee shall have paid to the assigning Lender the
aggregate principal amount of, and any interest accrued and unpaid to the date
of such assignment on, the Note or Notes of such Lender; (iii) the Company shall
have paid to the assigning Lender any and all accrued and unpaid ticking fees
owing to such Lender and all other accrued and unpaid amounts owing to such
Lender under any provision of this Agreement (including, but not limited to, any
increased costs or other additional amounts owing under Section 2.11 and Section
9.04 and any indemnification for Taxes under Section 2.14) as of the effective
date of such assignment; and (iv) if the assignee selected by the Company is not
an existing Lender, such assignee or the Company shall have paid the processing
and recordation fee required under Section 9.06(b) for such assignment; provided
further that the Company shall have no right to replace more than three
Non-Defaulting Lenders in any calendar year pursuant to this Section 2.06(b);
and provided further that the assigning Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 8.05, shall survive such
assignment as to matters occurring prior to the date of assignment.


22

--------------------------------------------------------------------------------





(c)    Non-Ratable Reduction. (i) The Company shall have the right, at any time
other than during any Rating Condition, upon at least ten Business Days’ notice
to a Lender (with a copy to the Administrative Agent), to terminate in whole
such Lender’s Commitments. Such termination shall be effective, (x) with respect
to such Lender’s Unused Commitment, on the date set forth in such notice,
provided, however, that such date shall be no earlier than ten Business Days
after receipt of such notice and (y) with respect to each Advance outstanding to
such Lender, in the case of Base Rate Advances, on the date set forth in such
notice and, in the case of Eurodollar Rate, on the last day of the then current
Interest Period relating to such Advance; provided further, however, that such
termination shall not be effective, if, after giving effect to such termination,
the Company would, under this Section 2.06(c), reduce the Lenders’ Commitments
in any calendar year by an amount in excess of the Commitments of any three
Lenders or $240,000,000, whichever is greater on the date of such termination.
Notwithstanding the preceding proviso, the Company may terminate in whole the
Commitments of any Lender in accordance with the terms and conditions set forth
in Section 2.06(b). Upon any Assuming Lender becoming a Lender hereunder as a
result of a Commitment Increase pursuant to Section 2.19, and upon the
Administrative Agent’s receipt of such Lender’s Assumption Agreement and
recording of the information contained therein in the Register, from and after
the applicable Increase Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to the Assuming Lender. Upon termination of a Lender’s
Commitments under this Section 2.06(c), the Company will pay or cause to be paid
all principal of, and interest accrued to the date of such payment on, Advances
owing to such Lender and pay any accrued ticking fees payable to such Lender
pursuant to the provisions of Section 2.05, and all other amounts payable to
such Lender hereunder (including, but not limited to, any increased costs or
other amounts owing under Section 2.11 and any indemnification for Taxes under
Section 2.14); and upon such payments, the obligations of such Lender hereunder
shall, by the provisions hereof, be released and discharged; provided, however,
that such Lender’s rights under Sections 2.11, 2.14 and 9.04, and its
obligations under Section 8.05 shall survive such release and discharge as to
matters occurring prior to such date. The aggregate amount of the Commitments of
the Lenders once reduced pursuant to this Section 2.06(c) may not be reinstated.
(ii)    For purposes of this Section 2.06(c) only, the term “Rating Condition”
shall mean a period commencing with notice (a “Rating Condition Notice”) by the
Administrative Agent to the Company and the Lenders to the effect that the
Administrative Agent has been informed that the rating of the senior public Debt
of the Company is unsatisfactory under the standard set forth in the next
sentence, and ending with notice by the Administrative Agent to the Company and
the Lenders to the effect that such condition no longer exists. The
Administrative Agent shall give a Rating Condition Notice promptly upon receipt
from the Company or any Lender of notice stating, in effect, that both of S&P
and Moody’s, respectively, then rate the senior public Debt of the Company lower
than BBB- and Baa3. The Company agrees to give notice to the Administrative
Agent forthwith upon any change in a rating by either such organization of the
senior public Debt of the Company; the Administrative Agent shall have no duty
whatsoever to verify the accuracy of any such notice from the Company or any
Lender or to monitor independently the ratings of the senior public Debt of the
Company and no Lender shall have any duty to give any such notice. The
Administrative Agent shall give notice to the Lenders and the Company as to the
termination of a Rating Condition promptly upon receiving a notice from the
Company to the Administrative Agent (which notice the Administrative Agent shall
promptly notify to the Lenders) stating that the rating of the senior public
Debt of the Company does not meet the standard set forth in the second sentence
of this clause (ii), and requesting that the Administrative Agent notify the
Lenders of the termination of the Rating Condition. The Rating Condition shall
terminate upon the giving of such notice by the Administrative Agent.


23

--------------------------------------------------------------------------------





(d)    Termination by a Lender. In the event that a Change of Control occurs,
each Lender may, by notice to the Company and the Administrative Agent given not
later than 50 calendar days after such Change of Control, terminate its
Commitment, which Commitment shall be terminated effective as of the later of
(i) the date that is 60 calendar days after such Change of Control or (ii) the
end of the Interest Period for any Eurodollar Rate Advance outstanding at the
time of such Change of Control or for any Eurodollar Rate Advance made pursuant
to the next sentence of this Section 2.06(d). Upon the occurrence of a Change of
Control, the Company’s right to make a Borrowing under this Agreement shall be
suspended for a period of 60 calendar days, except for Base Rate Advances and
Eurodollar Rate Advances having an Interest Period ending not later than 90
calendar days after such Change of Control. A notice of termination pursuant to
this Section 2.06(d) shall not have the effect of accelerating any outstanding
Advance of such Lender and the Notes of such Lender.
SECTION 2.07. Repayment of Advances. The Company shall repay to the
Administrative Agent for the ratable account of the Lenders on the Maturity Date
the aggregate principal amount of the Advances then outstanding.
SECTION 2.08. Interest on Advances. (a) Scheduled Interest. The Company shall
pay interest on the unpaid principal amount of each Advance from the date of
such Advance, until such principal amount shall be paid in full, at the
following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last Business Day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Company shall pay interest on
(i) the unpaid principal amount of each Advance owing by the Company to each
Lender, payable in arrears on the dates referred to in clause (a) above, at a
rate per annum equal at all times to 1% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder by the Company that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 1% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a) above.


24

--------------------------------------------------------------------------------





SECTION 2.09. Interest Rate Determination. (a) The Administrative Agent shall
give prompt notice to the Company and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of Section 2.08(a)(i).
(b)    If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that (i) they are unable to obtain matching
deposits in the London interbank market at or about 11:00 A.M. (London time) on
the second Business Day before the making of a Borrowing in sufficient amounts
to fund their respective Advances as part of such Borrowing during its Interest
Period or (ii) the Eurodollar Rate for any Interest Period for such Advances
will not adequately reflect the cost to such Majority Lenders of making, funding
or maintaining their respective Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Company and the
Lenders, whereupon (A) the Company will, on the last day of the then existing
Interest Period therefor, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (B) the obligation of the Lenders to make
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.
(c)    If the Company, in requesting a Borrowing comprised of Eurodollar Rate
Advances, shall fail to select the duration of the Interest Period for such
Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Company and the Lenders and such Advances will (to the
extent such Eurodollar Rate Advances remain outstanding on such day)
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
(d)    Upon the occurrence and during the continuance of any Event of Default
under Section 6.01(a), (i) each Eurodollar Rate Advance will (to the extent such
Eurodollar Rate Advance remains outstanding on such day) automatically, on the
last day of the then existing Interest Period therefor, be Converted into a Base
Rate Advance and (ii) the obligation of the Lenders to make Eurodollar Rate
Advances shall be suspended.
(e)    If the Reuters Page is unavailable,
(i)    the Administrative Agent shall forthwith notify the Company and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,
(ii)    with respect to Eurodollar Rate Advances, each such Advance will (to the
extent such Eurodollar Rate Advance remains outstanding on such day)
automatically, on the last day of the then existing Interest Period therefor, be
prepaid by the Company or be automatically Converted into a Base Rate Advance,
and
(iii)    the obligation of the Lenders to make Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Company and the
Lenders that the circumstances causing such suspension no longer exist.


25

--------------------------------------------------------------------------------





(f)     If at any time the Administrative Agent determines in good faith, or the
Company or the Majority Lenders notify the Administrative Agent (with, in the
case of the Majority Lenders, a copy to the Company) that the Company or the
Majority Lenders (as applicable) have determined in good faith, that
(i) adequate and reasonable means do not exist for determining the Eurodollar
Rate and such circumstances are unlikely to be temporary, (ii)  the
administrator of the Eurodollar Rate or a governmental authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurodollar Rate shall no longer be
used for determining interest rates for loans (such specific date, the
“Scheduled Unavailability Date”) or (iii)  a new benchmark interest rate to
replace LIBOR has become broadly accepted by the syndicated loan market in the
United States, then the Administrative Agent and the Company may amend this
Agreement to establish an alternate rate of interest to the Eurodollar Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time
together with any proposed LIBOR Successor Rate Conforming Changes, and,
notwithstanding any provision of this Agreement or any other Loan Document to
the contrary, any such amendment shall become effective at 5:00 P.M. on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders unless, prior to such time, Lenders comprising
the Majority Lenders have delivered to the Administrative Agent notice that such
Majority Lenders do not accept such amendment; provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. If no such alternate rate
of interest has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify the Company and each Lender.
 Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Advances shall be suspended (to the extent of the affected Eurodollar Rate
Advances or Interest Periods) and each such Advance will (to the extent such
Eurodollar Rate Advance remains outstanding on such day) automatically, on the
last day of the then existing Interest Period therefor, if such Eurodollar Rate
Advance is denominated in Dollars, be prepaid by the applicable Borrower or be
automatically Converted into a Base Rate Advance. Upon receipt of such notice,
the Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Advances (to the extent of the affected
Eurodollar Rate Advances or Interest Periods) or, failing that, will be deemed
to have converted such request into a request for a Borrowing comprised of Base
Rate Advances in the amount specified therein.
SECTION 2.10. Optional Prepayments of Advances. The Company may, upon notice to
the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, given not later than 11:00 A.M. (New York City time)
on the second Business Day prior to the date of such proposed prepayment, in the
case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City
time) on the day of such proposed prepayment, in the case of Base Rate Advances,
and, if such notice is given, the Company shall, prepay the outstanding
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment shall be in an aggregate principal amount not less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance other than on the
last day of the Interest Period therefor, the Company shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04(c).
SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurodollar Rate Advances (excluding
for purposes of this Section 2.11 any such increased costs resulting from (i)
Taxes


26

--------------------------------------------------------------------------------





or Other Taxes (as to which Section 2.14 shall govern) and (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Company shall from time to time, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to the Company and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error. For the avoidance of doubt, this Section
2.11(a) shall apply to all requests, rules, guidelines or directives issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, regardless of the date adopted,
issued, promulgated or implemented.
(b)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
including, without limitation, any agency of the European Union or similar
monetary or multinational authority (whether or not having the force of law)
affects or would affect the amount of capital or liquidity required or expected
to be maintained by such Lender or any corporation controlling such Lender and
that the amount of such capital or liquidity is increased by or based upon the
existence of such Lender’s commitment to lend hereunder, then, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), the
Company shall pay to the Administrative Agent for the account of such Lender,
from time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s commitment to lend
hereunder. A certificate as to such amounts submitted to the Company and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error. For the avoidance of doubt, this Section
2.11(b) shall apply to all requests, rules, guidelines or directives concerning
capital adequacy or liquidity issued in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives concerning capital adequacy or liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, regardless of the date adopted,
issued, promulgated or implemented.
(c)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.11 shall, upon the written request of the Company delivered to such
Lender and the Administrative Agent, assign, pursuant to and in accordance with
the provisions of Section 9.06, all of its rights and obligations under this
Agreement and under the Notes to an Eligible Assignee selected by the Company;
provided, however, that (i) no Default shall have occurred and be continuing at
the time of such request and at the time of such assignment; (ii) the assignee
shall have paid to the assigning Lender the aggregate principal amount of, and
any interest accrued and unpaid to the date of such assignment on, the Note or
Notes of such Lender; (iii) the Company shall have paid to the assigning Lender
any and all ticking fees and other fees payable to such Lender and all other
accrued and unpaid amounts owing to such Lender under any provision of this
Agreement (including, but not limited to, any increased costs or other
additional amounts owing under this Section 2.11 and Section 9.04(c), and any
indemnification for Taxes under Section 2.14) as of the effective date of such
assignment and (iv) if the assignee selected by the Company is not an existing
Lender, such assignee or the Company shall have paid the processing and
recordation fee required under Section 9.06(b) for such assignment; provided
further that the assigning Lender’s rights under Sections 2.11, 2.14 and 9.04,
and its


27

--------------------------------------------------------------------------------





obligations under Section 8.05, shall survive such assignment as to matters
occurring prior to the date of assignment.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Company of the change or circumstance giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the change or circumstance giving rise to
such increased costs or reductions is retroactive, then the 90 day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)    Notwithstanding any other provision in this Section, no Lender shall
demand compensation for any increased cost pursuant to this Section 2.11 if it
shall not at the time be the general policy or practice of such Lender to demand
such compensation in similar circumstances under comparable provisions of other
credit agreements; provided that no Lender shall be required to disclose any
confidential or proprietary information in respect of such demand.
SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (a) each such Eurodollar Rate Advance will
automatically, upon such demand, be Converted into a Base Rate Advance and
(b) the obligation of the Lenders to make such Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Company and the
Lenders that the circumstances causing such suspension no longer exist.
SECTION 2.13. Payments and Computations. (a) The Company shall make each payment
hereunder and under any Notes not later than 11:00 A.M. (New York City time) on
the day when due in Dollars to the Administrative Agent at the applicable
Agent’s Account in same day funds without set-off, counterclaim or deduction of
any kind. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest, ticking
fees ratably (other than amounts payable pursuant to Section 2.06(b), 2.06(c),
2.11, 2.14 or 9.04(c)) to the applicable Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.06(c), from and after the effective date specified in such Assignment
and Assumption, the Administrative Agent shall make all payments hereunder and
under any Notes in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.


28

--------------------------------------------------------------------------------





(b)    All computations of interest based on clause (a) of the definition of
Base Rate and of ticking fees shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurodollar Rate or the Federal Funds Rate shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or ticking fees are payable.
Each determination by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or ticking fee; provided,
however, that, if such extension would cause payment of interest on or principal
of Eurodollar Rate Advances to be made in the next following calendar month,
such payment shall be made on the immediately preceding Business Day.
(d)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Lenders hereunder
that the Company will not make such payment in full, the Administrative Agent
may assume that the Company has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Company shall
not have so made such payment in full to the Administrative Agent, each Lender
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.
SECTION 2.14. Taxes. (a) Except as otherwise provided in this Section 2.14, any
and all payments by or on behalf of the Company hereunder or under the Notes
shall be made, in accordance with Section 2.13, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding,
(i) in the case of each Lender and the Administrative Agent, (A) net income
taxes imposed by the United States or any State thereof and taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and (B) any United States withholding taxes resulting from
FATCA and, (ii) in the case of each Lender, taxes imposed on its overall net
income, and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
the Notes being hereinafter referred to as “Taxes”). If the Company shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Administrative Agent, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions and (iii) the
Company shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law.


29

--------------------------------------------------------------------------------





(b)    In addition, the Company agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).
(c)    The Company shall indemnify each Lender and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
taxes imposed by any jurisdiction on amounts payable under this Section 2.14)
imposed on or paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto; provided, however, that the Company shall not
be obligated to pay any amounts in respect of penalties, interest or expenses
pursuant to this paragraph that are payable solely as a result of (i) the
failure on the part of the pertinent Lender or Agent to pay over those amounts
received from the Company under this clause (c) or (ii) the gross negligence or
willful misconduct, as finally determined in a nonappealable judgment of a court
of competent jurisdiction, on the part of the pertinent Lender or Agent. This
indemnification shall be made within 30 days from the date such Lender or the
Administrative Agent (as the case may be) makes written demand therefor. Each
Lender agrees to provide reasonably prompt notice to the Administrative Agent
and the Company of any imposition of Taxes or Other Taxes against such Lender;
provided that failure to give such notice shall not affect such Lender’s rights
to indemnification hereunder. Each Lender agrees that it will, promptly upon a
request by the Company, furnish to the Company such evidence as is reasonably
available to such Lender as to the payment of the relevant Taxes or Other Taxes,
and that it will, if requested by the Company, cooperate with the Company in its
efforts to obtain a refund or similar relief in respect of such payment.
(d)    Within 30 days after the date of any payment of Taxes by the Company
under subsection (a) above, the Company shall furnish to the Administrative
Agent, at its address referred to in Section 9.02, the original or a certified
copy of a receipt evidencing payment thereof. In the case of any payment
hereunder or under the Notes by or on behalf of the Company through an account
or branch outside the United States or by or on behalf of the Company by a payor
that is not a United States person, if the Company determines that no Taxes are
payable in respect thereof, the Company shall furnish, or shall cause such payor
to furnish, to the Administrative Agent, at such address, an opinion of counsel
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes. For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.


30

--------------------------------------------------------------------------------





(e)    (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender, on the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which it becomes a Lender
in the case of each other Lender and on the date it changes its Applicable
Lending Office in the case of any Lender, and from time to time thereafter as
requested in writing by the Company (unless a change in law renders such Lender
unable lawfully to do so), shall provide the Administrative Agent and the
Company with two original Internal Revenue Service forms W-8ECI, W-8BEN or
W-8BEN-E, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the Notes. In addition, each Lender further agrees to provide the
Company with any form or document as the Company may reasonably request which is
required by any taxing authority outside the United States in order to secure an
exemption from, or reduction in the rate of, withholding tax in such
jurisdiction, if available to such Lender. If the forms provided by a Lender at
the time such Lender first becomes a party to this Agreement or changes its
Applicable Lending Office indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, in the case of a Lender that initially becomes a
party to this Agreement pursuant to an assignment in accordance with Section
9.06 or a Lender that undertakes a change in its Applicable Lending Office, the
term Taxes shall include (in addition to withholding taxes that may be imposed
in the future or other amounts otherwise includable in Taxes) United States
withholding tax, if any, applicable on the date of such assignment or change
with respect to the assignee Lender or Lender after the change in Applicable
Lending Office, but only to the extent of United States withholding tax included
in Taxes, if any, applicable on the date of such assignment or change with
respect to the assignor Lender or Lender prior to such change in Applicable
Lending Office. If any form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8ECI, W-8BEN or W-8BEN-E, that a Lender reasonably
considers to be confidential, such Lender shall give notice thereof to the
Company and shall not be obligated to include in such form or document such
confidential information.
(ii)    In addition, if a payment made to a Lender hereunder or under the Notes
would be subject to United States withholding tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Company and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Company or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.


31

--------------------------------------------------------------------------------





(f)    For any period with respect to which a Lender has failed to provide the
Company with the appropriate form described in Section 2.14(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided), such Lender shall not be
entitled to indemnification under Section 2.14(a) or (c) with respect to Taxes
imposed by the United States by reason of such failure; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a form
required hereunder, the Company shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.
(g)    If the Company is required to pay any additional amount to any Lender or
to the Administrative Agent or on behalf of any of them to any taxing authority
pursuant to this Section 2.14, such Lender shall, upon the written request of
the Company delivered to such Lender and the Administrative Agent, assign,
pursuant to and in accordance with the provisions of Section 9.06, all of its
rights and obligations under this Agreement and under the Notes to an Eligible
Assignee selected by the Company; provided, however, that (i) no Default shall
have occurred and be continuing at the time of such request and at the time of
such assignment; (ii) the assignee shall have paid to the assigning Lender the
aggregate principal amount of, and any interest accrued and unpaid to the date
of such assignment on, the Note or Notes of such Lender; (iii) the Company shall
have paid to the assigning Lender any and all ticking fees and other fees
payable to such Lender and all other accrued and unpaid amounts owing to such
Lender under any provision of this Agreement (including, but not limited to, any
increased costs or other additional amounts owing under Section 2.11, any break
funding costs under Section 9.04(c) and any indemnification for Taxes under this
Section 2.14) as of the effective date of such assignment; and (iv) if the
assignee selected by the Company is not an existing Lender, such assignee or the
Company shall have paid the processing and recordation fee required under
Section 9.06(b) for such assignment; provided further that the assigning
Lender’s rights under Sections 2.11, 2.14 and 9.04, and its obligations under
Section 8.05, shall survive such assignment as to matters occurring prior to the
date of assignment.
SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, if
any, or otherwise) on account of the Advances owing to it (other than pursuant
to Section 2.06(b), 2.06(c), 2.11, 2.14 or 9.04(c)) in excess of its Ratable
Share of payments on account of the Advances obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Advances owing to them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Company agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff, if any) with respect to such participation as
fully as if such Lender were the direct creditor of the Company in the amount of
such participation.


32

--------------------------------------------------------------------------------





SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and the Company agrees that it shall use such proceeds) for general corporate
purposes of the Company and its Subsidiaries. The Company will not request any
Borrowing, and neither the Company nor its Subsidiaries shall use, and the
Company shall use commercially reasonable efforts to procure that it and its
Subsidiaries’ respective directors, officers and employees, in each case when
acting on behalf of the Company or its Subsidiaries shall not use, the proceeds
of any Borrowing (i) in furtherance of a corrupt offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of material
value, to any Person in a manner which constitutes (x) a violation of the
Bribery Act, (y) a violation of the FCPA or (z) a material violation of any
other Anti-Corruption Laws, (ii) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country (unless such activity, business or transaction would not
result in a violation of applicable Sanctions by any party hereto), or (iii) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.
SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Advances. The Company
agrees that upon request of any Lender to the Company (with a copy of such
notice to the Administrative Agent) that such Lender receive a Note to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Company shall promptly execute and
deliver to such Lender a Note payable to such Lender in a principal amount up to
the Commitment of such Lender.
(b)    The Register maintained by the Administrative Agent pursuant to Section
9.06(c) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the Type of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assumption Agreement and each Assignment and Assumption delivered
to and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Company to each Lender hereunder
and (iv) the amount of any sum received by the Administrative Agent from the
Company hereunder and each Lender’s share thereof.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Company to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Company under this Agreement.


33

--------------------------------------------------------------------------------





SECTION 2.18. Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, any payment of principal, interest, ticking fees or
other amounts received by the Administrative Agent for the account of any
Defaulting Lender under this Agreement (whether voluntary or mandatory, at
maturity, pursuant to Article VI or otherwise) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Company, to be held in the Cash Deposit Account and
released in order to satisfy obligations of such Defaulting Lender to fund
Advances under this Agreement; fourth, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default exists, to the payment of any amounts owing to the Company as
a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Advance in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Advances were made at a time when the applicable conditions
set forth in Article III were satisfied or waived, such payment shall be applied
solely to pay the Advances of all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Advances of such Defaulting Lender
and provided further that any amounts held as cash collateral for funding
obligations of a Defaulting Lender shall be returned to such Defaulting Lender
upon the termination of this Agreement and the satisfaction of such Defaulting
Lender’s obligations hereunder. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this Section 2.18
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(b)    No Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.18, performance by
the Company of its obligations shall not be excused or otherwise modified, as a
result of the operation of this Section 2.18. The rights and remedies against a
Defaulting Lender under this Section 2.18 are in addition to any other rights
and remedies which the Company, the Administrative Agent or any other Lender may
have against such Defaulting Lender.
(c)    If the Company and the Administrative Agent agree in writing that in
their reasonable determination a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Advances to be held on a pro rata basis by the Lenders in accordance with their
Ratable Shares, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.


34

--------------------------------------------------------------------------------





SECTION 2.19. Increase in the Aggregate Commitments. (a) The Company may, at any
time, by notice to the Administrative Agent, request that the aggregate amount
of the Commitments be increased by an amount of $25,000,000 or an integral
multiple thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the Maturity Date (the “Increase Date”) as
specified in the related notice to the Administrative Agent; provided, however
that (i) in no event shall the aggregate amount of the Commitments at any time
exceed $8,000,000,000 and (ii) on the date of any request by the Company for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Section 3.03 shall be satisfied.
(b)    The Administrative Agent shall promptly notify the Lenders of a request
by the Company for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Administrative Agent on or prior
to the Commitment Date of the amount by which it is willing to increase its
Commitment. If the Lenders notify the Administrative Agent that they are willing
to increase the amount of their respective Commitments by an aggregate amount
that exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Lenders willing to participate
therein in such amounts as are agreed between the Company and the Administrative
Agent.
(c)    On each Commitment Date, the Administrative Agent shall notify the
Company as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Company may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $25,000,000 or an integral multiple thereof.
(d)    On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.19(c) (each such Eligible Assignee, an “Assuming Lender”) shall become a
Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.19(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received on or before such
Increase Date the following, each dated such date:


35

--------------------------------------------------------------------------------





(i)    (A) certified copies of resolutions of the Board of Directors of the
Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit D hereto;
(ii)    an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Administrative Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the
Administrative Agent and the Company; and
(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to the Company and the
Administrative Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Company, on or before 1:00 P.M. (New York City time), by telecopier, of
the occurrence of the Commitment Increase to be effected on such Increase Date
and shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, (x) if such Increase Date is on or prior to the Termination Date,
purchase that portion of outstanding Advances of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Advances to be held on a pro rata basis by the Lenders in accordance with
their Ratable Shares (calculated based on their Commitments as a percentage of
the aggregate Commitments outstanding after giving effect to the relevant
Commitment Increase) or (y) if such Increase Date is after the Termination Date,
make Advances to the Company in the amount equal to its participation in such
Commitment Increase.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01. The
obligation of the Lenders to make Advances in accordance with Section 2.01 shall
become effective on and as of the first date (the “Effective Date”), on which
the following conditions precedent have been satisfied:
(a)    There shall have occurred no Material Adverse Change since December 31,
2019, except as otherwise publicly disclosed prior to the date hereof.
(b)    There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or to the
knowledge of the Company Threatened before any court, governmental agency or
arbitrator that (i) is reasonably likely to have a Material Adverse Effect,
except as disclosed in public filings prior to the date hereof or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any Note
of the Company or the consummation of the transactions contemplated hereby, and
there shall have been no material adverse change in the status, or financial
effect on the Company or any of its material Subsidiaries, of the matters
disclosed in public filings prior to the date hereof.


36

--------------------------------------------------------------------------------





(c)    The Company shall have paid all accrued fees and expenses of the
Administrative Agent and the Lenders in respect of this Agreement.
(d)    On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Company, dated the Effective Date, stating that:
(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and
(ii)    No event has occurred and is continuing that constitutes a Default.
(e)    The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance satisfactory to
the Administrative Agent:
(i)    The Notes of the Company to the Lenders to the extent requested by any
Lender pursuant to Section 2.17.
(ii)    Certified copies of the resolutions of the board of directors of the
Company approving this Agreement and any Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and such Notes.
(iii)    A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes of the Company and the other
documents to be delivered hereunder.
(iv)    A favorable opinion of the General Counsel or an Assistant General
Counsel of the Company, substantially in the form of Exhibit D hereto and as to
such other matters as any Lender through the Administrative Agent may reasonably
request.
(v)    A favorable opinion of Shearman & Sterling LLP, counsel for the
Administrative Agent, substantially in the form of Exhibit E hereto.
(vi)    Such other approvals, opinions or documents as any Lender, through the
Administrative Agent, may reasonably request.
(f)    The Administrative Agent shall have received counterparts of this
Agreement executed by the Company and each of the Lenders or, as to any of the
Lenders, advice satisfactory to the Administrative Agent that such Lender has
executed this Agreement.


37

--------------------------------------------------------------------------------





Notwithstanding the foregoing, the obligations of the Lenders to make Advances
hereunder shall not become effective unless the Effective Date shall have
occurred at or prior to 11:59 p.m., New York City time, on April 21, 2020.
SECTION 3.02. [Reserved].
SECTION 3.03. Conditions Precedent to Each Borrowing and Each Commitment
Increase,. The (x) obligation of each Lender to make an Advance and (y) the
effectiveness of each Commitment Increase shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing or Commitment Increase, as the case may be, (a) the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, request for Commitment Increase and the acceptance by the Company of
the proceeds of such Borrowing shall constitute a representation and warranty by
the Company that on the date of such Borrowing or such Increase Date, as
applicable, such statements are true):
(i)    the representations and warranties of the Company contained in
Section 4.01 (except, in the case of a Borrowing, the representations set forth
in the last sentence of subsection (e) thereof and in subsections (f), (h)-(l)
and (n) thereof) are correct in all material respects (other than any
representation or warranty qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) on and as of the date of such
Borrowing, before and after giving effect to such Borrowing, and to the
application of the proceeds therefrom, or on and as of such Increase Date, as
the case may be, as though made on and as of such date, and
(ii)    no event has occurred and is continuing, or would result from such
Commitment Increase or Borrowing, as applicable, or from the application of the
proceeds of such Borrowing, that constitutes a Default;
and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.
SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Company, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto. The Administrative Agent shall promptly notify
the Lenders of the occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:


38

--------------------------------------------------------------------------------





(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
(b)    The execution, delivery and performance by the Company of this Agreement
and the Notes of the Company, and the consummation of the transactions
contemplated hereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not and will not (i) cause
or constitute a violation of any provision of law or regulation, (ii) cause or
constitute a violation of any provision of the Certificate of Incorporation or
By-Laws of the Company or (iii) result in the breach of, or constitute a default
or require any consent under, or result in the creation of any lien, charge or
encumbrance upon any of the properties, revenues, or assets of the Company
pursuant to, any indenture or other agreement or instrument to which the Company
is a party or by which the Company or its property may be bound or affected,
except in the case of clauses (i) and (iii) where such violation would not be
reasonably expected to have a Material Adverse Effect.
(c)    No authorization, consent, approval (including any exchange control
approval), license or other action by, and no notice to or filing or
registration with, any governmental authority, administrative agency or
regulatory body or any other third party is required for the due execution,
delivery and performance by the Company of this Agreement or the Notes of the
Company.
(d)    This Agreement has been, and each of the Notes when delivered hereunder
will have been, duly executed and delivered by the Company. This Agreement is,
and each of the Notes of the Company when delivered hereunder will be, the
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with their respective terms, except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally.
(e)    The Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2019, and the related Consolidated statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended (together with the notes to the financial statements of
the Company and its Consolidated Subsidiaries and the Consolidated statements of
cash flows of the Company and its Consolidated Subsidiaries), accompanied by an
opinion of one or more nationally recognized firms of independent public
accountants, copies of which have been furnished to each Lender, are materially
complete and correct, and fairly present the Consolidated financial condition of
the Company and its Consolidated Subsidiaries as at such date and the
Consolidated results of the operations of the Company and its Consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied, except as otherwise noted therein; the Company and its
Consolidated Subsidiaries do not have on such date any material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in such balance sheet or the notes
thereto as at such date. No Material Adverse Change has occurred since December
31, 2019, except as otherwise publicly disclosed prior to the date hereof.


39

--------------------------------------------------------------------------------





(f)    There is no action, suit, investigation, litigation or proceeding,
including, without limitation, any Environmental Action, pending or to the
knowledge of the Company Threatened affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) is
reasonably likely to have a Material Adverse Effect (other than as disclosed in
public filings prior to the date hereof), or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby, and there has been no
adverse change in the status, or financial effect on the Company or any of its
material Subsidiaries, of the matters disclosed in public filings prior to the
date hereof.
(g)    Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of the Company or of the Company and
its Subsidiaries on a Consolidated basis) subject to the provisions of Section
5.02(a) or subject to any restriction contained in any agreement or instrument
between the Company and any Lender or any Affiliate of any Lender relating to
Debt and within the scope of Section 6.01(e) will be margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System).
(h)    The Company and each wholly owned direct Subsidiary of the Company have,
in the aggregate, met their minimum funding requirements under ERISA with
respect to their Plans in all material respects and have not incurred any
material liability to the PBGC, other than for the payment of premiums, in
connection with such Plans.
(i)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan of the Company or any of its ERISA Affiliates that has
resulted in or is reasonably likely to result in a material liability of the
Company or any of its ERISA Affiliates.
(j)    Schedule SB (Actuarial Information) to the most recent annual report
(Form 5500 Series) with respect to each Plan of the Company or any of its ERISA
Affiliates, copies of which have been filed with the United States Department of
Labor (and which will be furnished to any Lender through the Administrative
Agent upon the request of such Lender through the Administrative Agent to the
Company), are complete and accurate in all material respects and fairly present
in all material respects the funding status of such Plans at such date, and
since the date of each such Schedule SB there has been no material adverse
change in funding status.
(k)    Neither the Company nor any of its ERISA Affiliates has incurred or
reasonably expects to incur any Withdrawal Liability to any Multiemployer Plan
in an annual amount exceeding 6% of Net Tangible Assets of the Company and its
Consolidated Subsidiaries.
(l)    No Multiemployer Plan is, or is reasonably expected to be, in
reorganization, insolvent or to be terminated, within the meaning of Title IV of
ERISA or to be in “endangered” or “critical” status, in any such case, which
might reasonably be expected to result in a liability of the Company in an
amount in excess of $150,000,000.


40

--------------------------------------------------------------------------------





(m)    The Company is not, and immediately after the application by the Company
of the proceeds of each Advance will not be, required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
(n)    To the best of the Company’s knowledge, the operations and properties of
the Company and its Subsidiaries taken as a whole comply in all material
respects with all Environmental Laws, all necessary Environmental Permits have
been applied for or have been obtained and are in effect for the operations and
properties of the Company and its Subsidiaries and the Company and its
Subsidiaries are in compliance in all material respects with all such
Environmental Permits. To the best of the Company’s knowledge no circumstances
exist that would be reasonably likely to form the basis of an Environmental
Action against the Company or any of its Subsidiaries or any of their properties
that would have a Material Adverse Effect.
(o)    The Company has implemented and maintains in effect policies and
procedures designed to promote compliance by the Company, its Subsidiaries and
their respective directors, officers, and employees, in each case when acting on
behalf of the Company or its Subsidiaries with Anti-Corruption Laws, and the
Company, its Subsidiaries and their respective officers and employees and to the
knowledge of the Company, its directors, in each case when acting on behalf of
the Company and its Subsidiaries, are in compliance with Anti-Corruption Laws in
all material respects.
(p)    The Company has implemented and maintains in effect policies and
procedures designed to promote compliance by the Company and its Subsidiaries
with applicable Sanctions, and the Company and its Subsidiaries are in
compliance with applicable Sanctions in all material respects. None of the
Company, its Subsidiaries, or any of their respective officers or directors are
Sanctioned Persons.
ARTICLE V
COVENANTS OF THE COMPANY
SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will:
(a)    Compliance with Laws, Etc. Comply with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws as provided in Section 5.01(j), if
failure to comply with such requirements would have a Material Adverse Effect,
and maintain in effect and enforce policies and procedures designed to promote
compliance by the Company, its Subsidiaries and their respective directors,
officers, and employees, in each case when acting on behalf of the Company or
its Subsidiaries in all material respects with Anti-Corruption Laws and
applicable Sanctions.
(b)    Payment of Taxes, Etc. Pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or on its income or profits or
upon any of its property; provided, however, that neither the Company nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings,
as to which appropriate reserves are being maintained or the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect.


41

--------------------------------------------------------------------------------





(c)    Maintenance of Insurance. Maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Company or such
Subsidiary operates.
(d)    Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence and all its rights (charter and statutory) privileges and
franchises; provided, however, that the Company may consummate any merger,
consolidation or sale of assets permitted under Section 5.02(b); and provided,
further, that the Company shall not be required to preserve any right, permit,
license, approval, privilege or franchise if the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(e)    Visitation Rights. At any reasonable time and from time to time upon
reasonable notice but not more than once a year unless an Event of Default has
occurred and is continuing, permit the Administrative Agent or any of the
Lenders or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Company, and to discuss the affairs, finances and accounts of the
Company with any of its officers or directors and with their independent
certified public accountants.
(f)    Keeping of Books. Keep proper books of record and account, in which full
and correct entries shall be made of all financial transactions and the assets
and business of the Company in accordance with generally accepted accounting
principles in effect from time to time.
(g)    Maintenance of Properties, Etc. Maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted; provided, however,
that the Company shall not be required to maintain or preserve any property if
the failure to maintain or preserve such property shall not have a Material
Adverse Effect.
(h)    Reporting Requirements. Furnish to the Administrative Agent (with a copy
for each Lender) and the Administrative Agent shall promptly forward the same to
the Lenders:
(i)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Company, a
Consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such quarter and a Consolidated statement of income and cash flows
of the Company and its Consolidated Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
setting forth in each case in comparative form the corresponding figures as of
the corresponding date and for the corresponding period of the preceding fiscal
year, all in reasonable detail and certified by the principal financial officer,
principal accounting officer, the Vice-President and Treasurer or an Assistant
Treasurer of the Company, subject, however, to year-end auditing adjustments,
which certificate shall include a statement that such officer has no knowledge,
except as specifically stated, of any condition, event or act which constitutes
a Default;


42

--------------------------------------------------------------------------------





(ii)    as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a Consolidated balance sheet of the Company and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
Consolidated statements of income and cash flows of the Company and its
Consolidated Subsidiaries for such fiscal year setting forth in each case in
comparative form the corresponding figures as of the close of and for the
preceding fiscal year, all in reasonable detail and accompanied by an opinion of
independent public accountants of nationally recognized standing, as to said
financial statements and a certificate of the principal financial officer,
principal accounting officer, the Vice-President and Treasurer or an Assistant
Treasurer of the Company stating that such officer has no knowledge, except as
specifically stated, of any condition, event or act which constitutes a Default;
(iii)    copies of the Forms 8-K and 10-K reports (or similar reports) which the
Company is required to file with the Securities and Exchange Commission of the
United States of America (the “SEC”), promptly after the filing thereof;
(iv)    copies of each annual report, quarterly report, special report or proxy
statement mailed to substantially all of the stockholders of the Company,
promptly after the mailing thereof to the stockholders;
(v)    promptly and in any event within three Business Days, notice of the
occurrence of any Default of which the principal financial officer, principal
accounting officer, the Vice-President and Treasurer or an Assistant Treasurer
of the Company shall have knowledge;
(vi)    as soon as available and in any event within 15 Business Days after the
Company or any of its ERISA Affiliates knows or has reason to know that any
ERISA Event involving liability of at least $150,000,000 has occurred, a
statement of a senior officer of the Company with responsibility for compliance
with the requirements of ERISA describing such ERISA Event and the action, if
any, which the Company or such ERISA Affiliate proposes to take with respect
thereto;
(vii)    at the request of any Lender, promptly after the filing thereof with
the Internal Revenue Service, copies of Schedule SB (Actuarial Information) to
each annual report (Form 5500 series) filed by the Company or any of its ERISA
Affiliates with respect to each Plan;


43

--------------------------------------------------------------------------------





(viii)    promptly after receipt thereof by the Company or any of its ERISA
Affiliates, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan;
(ix)    promptly after such request, such other documents and information
relating to any Plan as any Lender may reasonably request from time to time;
(x)    promptly and in any event within 15 Business Days after receipt thereof
by the Company or any of its ERISA Affiliates from the sponsor of a
Multiemployer Plan, copies of each notice concerning (A) (x) the imposition of
Withdrawal Liability in an amount in excess of $150,000,000 with respect to any
one Multiemployer Plan or in an aggregate amount in excess of $150,000,000 with
respect to all such Multiemployer Plans within any one calendar year or (y) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
Multiemployer Plan that has resulted or might reasonably be expected to result
in Withdrawal Liability in an amount in excess of $150,000,000 or of all such
Multiemployer Plans that has resulted or might reasonably be expected to result
in Withdrawal Liability in an aggregate amount in excess of $150,000,000 within
any one calendar year and (B) the amount of liability incurred, or that may be
incurred, by the Company or any of its ERISA Affiliates in connection with any
event described in such subclause (x) or (y);
(xi)    promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company of the type described in Section 4.01(f); and
(xii)    from time to time such further information respecting the financial
condition and operations of the Company and its Subsidiaries as any Lender may
from time to time reasonably request.
Documents required to be delivered pursuant to this Section 5.01(h) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto, on the Company’s website on the Internet or at
www.sec.gov, (ii) on which such documents are posted on the Company’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) or (iii) on which such documents
are filed with the SEC on EDGAR; provided, that, in each case, the Company shall
promptly notify the Administrative Agent (by facsimile or electronic mail) of
the posting or filing of any such documents.
(i)    Authorizations. Obtain, at any time and from time to time all
authorizations, licenses, consents or approvals (including exchange control
approvals) as shall now or hereafter be necessary or desirable under applicable
law or regulations in connection with its making and performance of this
Agreement and, upon the request of any Lender, promptly furnish to such Lender
copies thereof.


44

--------------------------------------------------------------------------------





(j)    Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.
(k)    Change of Control. If a Change of Control shall occur, within ten
calendar days after the occurrence thereof, provide the Administrative Agent
with notice thereof, describing therein in reasonable detail the facts and
circumstances giving rise to such Change of Control.         
SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will not:
(a)     Liens, Etc. Issue, assume or guarantee, or permit any of its
Subsidiaries owning Restricted Property to issue, assume or guarantee, any Debt
secured by Liens on or with respect to any Restricted Property without
effectively providing that its obligations to the Lenders under this Agreement
and any of the Notes shall be secured equally and ratably with such Debt so long
as such Debt shall be so secured, except that the foregoing shall not apply to:
(i)    Liens affecting property of the Company or any of its Subsidiaries
existing on the Effective Date or of any Person existing at the time it becomes
a Subsidiary of the Company or at the time it is merged into or consolidated
with the Company or a Subsidiary of the Company;
(ii)    Liens on property of the Company or its Subsidiaries existing at the
time of acquisition thereof or incurred to secure the payment of all or part of
the purchase price thereof or to secure Debt incurred prior to, at the time of
or within 24 months after acquisition thereof for the purpose of financing all
or part of the purchase price thereof;
(iii)    Liens on property of the Company or its Subsidiaries (in the case of
property that is, in the opinion of the board of directors of the Company,
substantially unimproved for the use intended by the Company) to secure all or
part of the cost of improvement thereof, or to secure Debt incurred to provide
funds for any such purpose;


45

--------------------------------------------------------------------------------





(iv)    Liens which secure only Debt owing by a Subsidiary of the Company to the
Company or to another Subsidiary of the Company;
(v)    Liens in favor of the United States of America, any State, any foreign
country, or any department, agency, instrumentality, or political subdivisions
of any such jurisdiction, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Debt incurred for the
purpose of financing all or any part of the purchase price or cost of
constructing or improving the property subject thereto, including, without
limitation, Liens to secure Debt of the pollution control or industrial revenue
bond type; or
(vi)    any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses (i) to (v) inclusive of any Debt secured thereby, provided
that the principal amount of Debt secured thereby shall not exceed the principal
amount of Debt so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement Lien shall be limited to all or
part of the property which secured the Lien extended, renewed or replaced (plus
improvements on such property);
provided, however, that, the Company and any one or more Subsidiaries owning
Restricted Property may issue, assume or guarantee Debt secured by Liens which
would otherwise be subject to the foregoing restrictions in an aggregate
principal amount which, together with the aggregate outstanding principal amount
of all other Debt of the Company and its Subsidiaries owning Restricted Property
that would otherwise be subject to the foregoing restrictions (not including
Debt permitted to be secured under clause (i) through (vi) above) and the
aggregate value of the Sale and Leaseback Transactions in existence at such
time, does not at any one time exceed 10% of the Net Tangible Assets of the
Company and its Consolidated Subsidiaries; and provided further that the
following type of transaction, among others, shall not be deemed to create Debt
secured by Liens: Liens required by any contract or statute in order to permit
the Company or any of its Subsidiaries to perform any contract or subcontract
made by it with or at the request of the United States of America, any foreign
country or any department, agency or instrumentality of any of the foregoing
jurisdictions.
(b)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person; provided, however, that the Company may
merge or consolidate with any other Person so long as the Company is the
surviving corporation and so long as no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.


46

--------------------------------------------------------------------------------





ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Company shall fail to pay: (i) any principal of any Advance when the
same becomes due and payable; (ii) any ticking fees or any interest on any
Advance payable under this Agreement or any Note within three Business Days
after the same becomes due and payable; or (iii) any other fees or other amounts
payable under this Agreement or any Notes within 30 days after the same becomes
due and payable other than those fees and amounts the liabilities for which are
being contested in good faith by the Company and which have been placed in
Escrow by the Company; or
(b)    Any representation or warranty made (or deemed made) by the Company (or
any of its officers) in connection with this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made); or
(c)    (i) The Company shall fail to perform or observe Section 5.01(h)(v), (ii)
the Company shall fail to perform or observe any other term, covenant or
agreement contained in Section 5.02(a) and such failure shall remain unremedied
for a period of 30 days after any Lender shall have given notice thereof to the
Company (through the Administrative Agent), or (iii) the Company shall fail to
perform or to observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed and such failure shall remain
unremedied for a period of 30 days after any Lender shall have given notice
thereof to the Company or any of the principal financial officer, the principal
accounting officer, the Vice-President and Treasurer or an Assistant Treasurer
of the Company first has knowledge of such failure; or
(d)    (i) The Company or any of its Consolidated Subsidiaries shall fail to pay
any principal of or premium or interest on any Debt (other than Debt owed to the
Company or its Subsidiaries or Affiliates) that is outstanding in a principal
amount of at least $150,000,000 in the aggregate (but excluding Debt outstanding
hereunder and Debt owed by such party to any bank, financial institution or
other institutional lender to the extent the Company or any Subsidiary has
deposits with such bank, financial institution or other institutional lender
sufficient to repay such Debt) of the Company or such Subsidiary (as the case
may be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt, or (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt, or
(iii) any such Debt shall be declared to be due and payable, or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; provided, however, that, for purposes of this Section 6.01(d),
in the case of (x) Debt of any Person (other than the Company or one of its
Consolidated Subsidiaries) which the Company has guaranteed and (y) Debt of
Persons (other than the Company or one of its Consolidated Subsidiaries) the
payment of which is secured by a Lien on property of the Company or such
Subsidiary, such Debt shall be deemed to have not been paid when due or to have
been declared to be due and payable only when the Company


47

--------------------------------------------------------------------------------





or such Subsidiary, as the case may be, shall have failed to pay when due any
amount which it shall be obligated to pay with respect to such Debt; provided
further, however, that any event or occurrence described in this subsection (d)
shall not be an Event of Default if (A) such event or occurrence relates to the
Debt of any Subsidiary of the Company located in China, India, the Commonwealth
of Independent States or Turkey (collectively, the “Exempt Countries”), (B) such
Debt is not guaranteed or supported in any legally enforceable manner by the
Company or by any Subsidiary or Affiliate of the Company located outside the
Exempt Countries, (C) such event or occurrence is due to the direct or indirect
action of any government entity or agency in any Exempt Country and (D) as of
the last day of the calendar quarter immediately preceding such event or
occurrence, the book value of the assets of such Subsidiary does not exceed
$150,000,000 and the aggregate book value of the assets of all Subsidiaries of
the Company located in Exempt Countries the Debt of which would cause an Event
of Default to occur but for the effect of this proviso does not exceed
$500,000,000; or
(e)    The Company or any of its Consolidated Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Company or
any such Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Company or any
such Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); provided, however, that any
event or occurrence described in this subsection (e) shall not be an Event of
Default if (A) such event or occurrence relates to any Subsidiary of the Company
located in an Exempt Country, (B) the Debt of such Subsidiary is not guaranteed
or supported in any legally enforceable manner by the Company or by any
Subsidiary or Affiliate of the Company located outside the Exempt Countries, (C)
such event or occurrence is due to the direct or indirect action of any
government entity or agency in any Exempt Country and (D) as of the last day of
the calendar quarter immediately preceding such event or occurrence, the book
value of the assets of such Subsidiary does not exceed $150,000,000 and the
aggregate book value of the assets of all Subsidiaries of the Company located in
Exempt Countries with respect to which the happening of the events or
occurrences described in this subsection (e) would cause an Event of Default to
occur but for the effect of this proviso does not exceed $500,000,000; or


48

--------------------------------------------------------------------------------





(f)    Any judgment or order for the payment of money in excess of $150,000,000
shall be rendered against the Company or any of its Subsidiaries and enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order and there shall be any period of 10 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 6.01(f) if (A) such
judgment or order is rendered against any Subsidiary of the Company located in
an Exempt Country, (B) the Debt of such Subsidiary is not guaranteed or
supported in any legally enforceable manner by the Company or by any Subsidiary
or Affiliate of the Company located outside the Exempt Countries, (C) such
judgment or order is due to the direct or indirect action of any government
entity or agency in any Exempt Country and (D) as of the last day of the
calendar quarter immediately preceding the tenth consecutive day of the stay
period referred to above, the book value of the assets of such Subsidiary does
not exceed $150,000,000 and the aggregate book value of the assets of all
Subsidiaries of the Company located in Exempt Countries the judgments and orders
against which would cause an Event of Default to occur but for the effect of
this proviso does not exceed $500,000,000; or
(g)    Any non-monetary judgment or order shall be rendered against the Company
or any of its Subsidiaries that is reasonably likely to have a Material Adverse
Effect, and enforcement proceedings shall have been commenced by any Person upon
such judgment or order and there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
(h)    Any license, consent, authorization or approval (including exchange
control approvals) now or hereafter necessary to enable the Company to comply
with its obligations herein or under any Notes shall be modified, revoked,
withdrawn, withheld or suspended; or
(i)    (i) Any ERISA Event shall have occurred with respect to a Plan of the
Company or any of its ERISA Affiliates and the sum (determined as of the date of
occurrence of such ERISA Event) of the Insufficiency of such Plan and the
Insufficiency of any and all other Plans of the Company and its ERISA Affiliates
with respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Company and its ERISA Affiliates related to such ERISA Event)
exceeds $150,000,000; or (ii) the Company or any of its ERISA Affiliates shall
be in default, as defined in Section 4219(c)(5) of ERISA, with respect to any
payment of Withdrawal Liability and the sum of the outstanding balance of such
Withdrawal Liability and the outstanding balance of any other Withdrawal
Liability that the Company or any of its ERISA Affiliates has incurred exceeds
6% of Net Tangible Assets of the Company and its Consolidated Subsidiaries; or
(iii) the Company or any of its ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan of the Company or any of its ERISA Affiliates
that such Multiemployer Plan is in reorganization, insolvent or is being
terminated, within the meaning of Title IV of ERISA, or has been determined to
be in endangered or critical status and as a result of such reorganization,
insolvency, termination or determination the aggregate annual contributions of
the Company and its ERISA Affiliates to all Multiemployer Plans that are then in
reorganization, insolvency, being terminated or so determined have been or will
be increased over the amounts contributed to such Multiemployer Plans for the
plan years of such Multiemployer Plans immediately preceding the plan year in
which such event occurs by an amount exceeding $150,000,000;


49

--------------------------------------------------------------------------------





then, and in any such event, the Administrative Agent (A) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Company,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (B) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Company, declare
the Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company; provided, however, that in the event
of an actual or deemed entry of an order for relief with respect to the Company
under the United States Bankruptcy Code of 1978, as amended, (x) the obligation
of each Lender to make Advances shall automatically be terminated and (y) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Company.
ARTICLE VII
[RESERVED]
ARTICLE VIII
THE ADMINISTRATIVE AGENT
SECTION 8.01. Authorization and Authority. Each Lender hereby irrevocably
appoints Citibank to act on its behalf as the Administrative Agent hereunder and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and except as set forth in Section 8.07,
the Company shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any Note (or any other similar term) with reference to the Administrative
Agent, any syndication agent or any documentation agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
SECTION 8.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.


50

--------------------------------------------------------------------------------





SECTION 8.03. Duties of Administrative Agent; Exculpatory Provisions. (a) The
Administrative Agent’s duties hereunder are solely ministerial and
administrative in nature and the Administrative Agent shall not have any duties
or obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to this Agreement or applicable law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any debtor relief
law; and
(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.01 or Section 6.01) or (ii) in the
absence of its own gross negligence or willful misconduct, as finally determined
in a nonappealable judgment of a court of competent jurisdiction. The
Administrative Agent shall be deemed not to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until the
Company or any Lender shall have given notice to the Administrative Agent
describing such Default and such event or events.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Agreement, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith or the adequacy, accuracy and/or completeness of the
information contained therein, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
the perfection or priority of any Lien or security interest created or purported
to be created hereby or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


51

--------------------------------------------------------------------------------





(d)    Nothing in this Agreement shall require the Administrative Agent or any
of its Related Parties to carry out any “know your customer” or other checks in
relation to any Person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Related Parties.
(e)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not (i)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Advances, or disclosure of confidential information, to any
Disqualified Institution.
SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Advance, and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
SECTION 8.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Company), from and
against such Lender’s Ratable Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent, in its capacity as such, in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Administrative Agent, in its capacity as such, under this
Agreement, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct, as finally determined in a nonappealable
judgment of a court of competent jurisdiction. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its Ratable Share of any out-of-pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Company.


52

--------------------------------------------------------------------------------





(b)    The failure of any Lender to reimburse the Administrative Agent promptly
upon demand for its Ratable Share of any amount required to be paid by the
Lenders to the Administrative Agent as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse the Administrative Agent
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Administrative Agent for such other
Lender’s Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
The Administrative Agent agrees to return to the Lenders their respective
Ratable Shares of any amounts paid under this Section 8.05 that are subsequently
reimbursed by the Company. In the case of any investigation, litigation or
proceeding giving rise to any indemnified costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by the
Administrative Agent, any Lender or a third party.
SECTION 8.06. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. Each such
sub‑agent and the Related Parties of the Administrative Agent and each such
sub‑agent shall be entitled to the benefits of all provisions of this Article
VIII and Section 9.04 (as though such sub-agents were an “Administrative Agent”
under this Agreement) as if set forth in full herein with respect thereto.
SECTION 8.07. Resignation of Administrative Agent. (a) The Administrative Agent
may at any time resign by giving thirty (30) days’ written notice to the Lenders
and the Company. The Company may at any time after such notice of resignation,
by notice to the Administrative Agent, propose a successor Administrative Agent
(which shall meet the criteria described below) and request that the Lenders be
notified thereof by the Administrative Agent with a view to their appointment of
such successor Administrative Agent; the Administrative Agent agrees to forward
any such notice to the Lenders promptly upon its receipt by the Administrative
Agent. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Company, to appoint a successor
Administrative Agent, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States having a
combined capital and surplus of at least $500,000,000. If no such successor
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and in consultation with the Company, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender or a
Disqualified Institution. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


53

--------------------------------------------------------------------------------





(b)    If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as an Administrative Agent and, in consultation
with the Company, appoint a successor. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Majority Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent hereunder and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Agent shall be discharged from all of its
duties and obligations as Administrative Agent hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
SECTION 8.08. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any Note or any related agreement or any
document furnished hereunder or thereunder.
SECTION 8.09. Other Agents. Each Lender hereby acknowledges that none of the
syndication agent, the Joint Lead Arrangers, or any documentation agent nor any
other Lender designated as any “Agent” on the cover or the signature pages
hereof (other than the Administrative Agent) has any liability hereunder other
than in its capacity as a Lender, if applicable.


54

--------------------------------------------------------------------------------





SECTION 8.10. Lender ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of the Administrative Agent
and each Joint Lead Arranger and their respective Affiliates, that at least one
of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Advances or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and each Joint Lead Arranger and their respective
Affiliates, that:
(i)     none of the Administrative Agent or any Joint Lead Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),


55

--------------------------------------------------------------------------------





(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies,
(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Advances,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and
(v)     no fee or other compensation is being paid directly to the
Administrative Agent or any Joint Lead Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Advances, the Commitments or this Agreement.
(c)     The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Advances,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Advances or the Commitments for an amount less than the amount being paid for an
interest in the Advances or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
As used in this Section:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.


56

--------------------------------------------------------------------------------





“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Company therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each of the Lenders affected thereby, do any of the following:
(a) increase the Commitments of such Lender, (b) reduce the principal of, or
rate of interest on, the Advances or any fees or other amounts payable
hereunder, (c) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder or
extend the date of termination of such Lender’s Commitment, (d) require the
duration of an Interest Period to be more than six months if such period is not
available to all Lenders, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder; or (f) amend this Section 9.01; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Note; and provided further, that nothing contained in this
Section 9.01 will require the Company or the Administrative Agent to seek the
consent of any Lender in order to make any technical amendments to cure
ambiguities or defects or make related modifications to any provision of a Loan
Document.
SECTION 9.02. Notices, Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
(i)    if to the Company, to the Company’s address at 115 Tabor Road, Morris
Plains, New Jersey 07950, Attention: Assistant Treasurer (Facsimile No. (973)
695-1468; Telephone No. (973) 455-2290);
(ii)    if to the Administrative Agent, to Citibank, N.A. at 1615 Brett Road,
Building #3, New Castle, Delaware 19720, Attention of Bank Loan Syndications;
(Facsimile No. (212) 994-0961; Telephone No. (302) 894-6160), with a copy to 388
Greenwich Street, New York, New York 10013, Attention: Brian Reed;
(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.


57

--------------------------------------------------------------------------------





Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)    The Company agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). The
Company acknowledges and agrees that the DQ List shall be deemed suitable for
posting and may be posted by the Administrative Agent on the Platform, including
the portion of the Platform that is designated for “public side” Lenders.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Company, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Company’s or the Administrative Agent’s transmission of communications through
the Platform, except to the extent resulting from the gross negligence or
willful misconduct, as finally determined in a nonappealable judgment of a court
of competent


58

--------------------------------------------------------------------------------





jurisdiction, of an Agent Party. “Communications” means, collectively, any
notice, demand, communication, information, document or other material that the
Company provides to the Administrative Agent pursuant to this Agreement or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.
SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on demand all
reasonable, documented and invoiced costs and expenses of the Administrative
Agent in connection with the administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (i) all documented and invoiced due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (ii) the reasonable, documented and invoiced fees and expenses of counsel
for the Administrative Agent with respect thereto. The Company further agrees to
pay on demand all documented and invoiced costs and expenses of the
Administrative Agent and the Lenders, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Administrative Agent and each Lender in connection with the enforcement of
rights under this Section 9.04(a).
(b)    The Company agrees to indemnify and hold harmless the Administrative
Agent and each Lender and each of their Related Parties (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable, documented and invoiced
fees and expenses of counsel) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with the Notes, this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances whether or
not such investigation, litigation or proceeding is brought by the Company, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent any such
claim, damage, loss, liability or expense has resulted from such Indemnified
Party’s gross negligence or willful misconduct, as finally determined in a
nonappealable judgment of a court of competent jurisdiction.


59

--------------------------------------------------------------------------------





The Company also agrees not to assert any claim against any Indemnified Party on
any theory of liability for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or for any damages arising from the use by unintended recipients
of information or other materials distributed by it in connection with this
Agreement through electronic telecommunications or other information
transmission systems.
(c)    If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Company to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.06(b), 2.10(a) or (b) or 2.12, acceleration
of the maturity of the Notes pursuant to Section 6.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of an Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.06 as a result of a demand by the Company
pursuant to Section 2.06(b), the Company shall, upon demand by such Lender (with
a copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.
(d)    Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes and the
termination in whole of any Commitment hereunder.
SECTION 9.05. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company, the Administrative Agent and each Lender and thereafter shall be
binding upon and inure to the benefit of the Company, the Administrative Agent
and each Lender and their respective successors and permitted assigns, except
that the Company shall have no right to assign its rights hereunder or any
interest herein without the prior written consent of each Lender (and any other
attempted assignment or transfer by any party hereto shall be null and void).
SECTION 9.06. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.06(b), (ii) by way of participation in accordance with
the provisions of Section 9.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, participants to the extent provided in Section 9.06(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.


60

--------------------------------------------------------------------------------





(b)    Assignments by Lenders. Any Lender may at any time, with notice to the
Company prior to making any proposal to any potential assignee, assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender, no minimum amount need
be assigned; and
(B) in any case not described in Section 9.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Advances outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Advances of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $10,000,000 or an integral multiple of $1,000,000 in excess
thereof, unless each of the Administrative Agent and the Company (unless a
Default has occurred and is continuing at the time of such assignment) otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 9.06(b)(i)(B) and, in addition:
(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender or an
Affiliate of a Lender if notice of such assignment is given to the Company;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment to a Person that is
not a Lender or an Affiliate of such Lender.


61

--------------------------------------------------------------------------------





(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; provided, further, that any
such Assignment and Assumption shall include a representation by the assignor
that the assignee is not a Disqualified Institution. The assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) any Disqualified Institution.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances in accordance with its
Ratable Share. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 2.14 and 9.04 and subject to its obligations
under Section 8.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.06(d).


62

--------------------------------------------------------------------------------





(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at one of its offices in the United States
a copy of each Assumption Agreement and each Assignment and Assumption delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Advances owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). In addition, the Administrative Agent
shall maintain on the Register information regarding the designation and
revocation of designation of any Lender as a Defaulting Lender. The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company or any Lender (other than a Disqualified Institution), at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Each Lender may sell participations to one or more banks
or other entities (other than the Company or any of its Affiliates) in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Company hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Company, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by the Company therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation and (vi)
within 30 days of the effective date of such participation, such Lender shall
provide notice of such participation to the Company.
Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.


63

--------------------------------------------------------------------------------





(e)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.06, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Company furnished to such Lender by or on behalf of the Company;
provided that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any confidential information relating to the Company received by it from such
Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over it; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.
(g)    Disqualified Institutions. (i) No assignment or participation shall be
made or sold, as applicable, to any Person that was a Disqualified Institution
as of the date (the “Trade Date”) on which the assigning or selling Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person (unless the Company
has consented to such assignment or Incremental Commitment in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or participant that
becomes a Disqualified Institution after the applicable Trade Date, the
execution by the Company of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignee or participation in violation of this
clause (g)(i) shall not be void, but the other provisions of this clause (g)
shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution (x) without the Company’s prior written consent in violation of
clause (i) above, or (y) if any Person becomes a Disqualified Institution after
the applicable Trade Date, the Company may, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate the
Commitment of such Disqualified Institution and repay all obligations of the
Company owing to such Disqualified Institution in connection with such
Commitment and/or (B) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section), all of its interest, rights and obligations under this Agreement
(including as a participant) to one or more Eligible Assignees at the lesser of
(i) the principal amount thereof and (ii) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder; provided, however, that all expenses arising
from, or in connection with, any termination or assignment hereunder shall be
borne solely by (a) the assigning or selling Lender and the relevant
Disqualified Institution with respect to any assignment or participation set
forth in (x) above, or (b) the Company with respect to any assignment or
participation set forth in (y) above.


64

--------------------------------------------------------------------------------





(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan or reorganization or plan of liquidation pursuant to any
debtor relief laws (a “Plan”), each Disqualified Institution party hereto hereby
agrees (1) not to vote on such Plan, (2) if such Disqualified Institution does
vote on such Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other debtor relief laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other debtor relief laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.
SECTION 9.07. [Reserved].
SECTION 9.08. Confidentiality. Each of the Lenders and the Administrative Agent
hereby agrees that it shall not disclose any financial reports and other
information from time to time supplied to it by the Company hereunder to the
extent that such information is not and does not become publicly available and
which the Company indicates at the time is to be treated confidentially,
provided, however, that nothing herein shall affect the disclosure of any such
information (i) by the Administrative Agent to any Lender, (ii) to the extent
required by law (including statute, rule, regulation or judicial process), (iii)
to counsel for any Lender or the Administrative Agent or to their respective
independent public accountants, (iv) to bank examiners and auditors and
appropriate government examining authorities or self-regulatory bodies having or
claiming oversight any Lender or its affiliates, (v) to the Administrative Agent
or any other Lender, (vi) in connection with any litigation to which any Lender
or the Administrative Agent is a party relating hereto or in connection with the
exercise of any remedies hereunder, (vii) to actual or prospective assignees and
participants as contemplated by Section 9.06(e), (viii) to any Affiliate of the
Administrative Agent or any Lender or to the Administrative Agent’s, Lender’s or
Affiliate’s officers, directors, employees, agents and advisors, provided that,
prior to any such disclosure, such Affiliate or such Affiliate’s officers,
directors, employees, agents or advisors, as the case may be, shall agree to
preserve the confidentiality of any confidential information relating to the
Company received by it, (ix) to any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap, derivative, financial
insurance or other transaction under which payments are to be made by reference
to the Company and its obligations hereunder, this Agreement or payments
hereunder (it being understood that the DQ List may be disclosed to any assignee
or Participant, or prospective assignee or


65

--------------------------------------------------------------------------------





Participant (in each case, for the avoidance of doubt, other than any
Disqualified Institution), in reliance on this clause (ix)) or (x) with the
written consent of the Company; a determination by a Lender or the
Administrative Agent as to the application of the circumstances described in the
foregoing clauses (i)-(ix) being conclusive if made in good faith; and each of
the Lenders and the Administrative Agent agrees that it will follow procedures
which are intended to put any transferee of such confidential information on
notice that such information is confidential.
SECTION 9.09. Mitigation of Yield Protection. Each Lender hereby agrees that,
commencing as promptly as practicable after it becomes aware of the occurrence
of any event giving rise to the operation of Section 2.11(a), 2.12 or 2.14 with
respect to such Lender, such Lender will give notice thereof through the
Administrative Agent to the Company. The Company may at any time, by notice
through the Administrative Agent to any Lender, request that such Lender change
its Applicable Lending Office as to any Advance or Type of Advance or that it
specify a new Applicable Lending Office with respect to its Commitment and any
Advance held by it or that it rebook any such Advance with a view to avoiding or
mitigating the consequences of an occurrence such as described in the preceding
sentence, and such Lender will use reasonable efforts to comply with such
request unless, in the opinion of such Lender, such change or specification or
rebooking is inadvisable or might have an adverse effect, economic or otherwise,
upon it, including its reputation. In addition, each Lender agrees that, except
for changes or specifications or rebookings required by law or effected pursuant
to the preceding sentence, if the result of any change or change of
specification of Applicable Lending Office or rebooking would, but for this
sentence, be to impose additional costs or requirements upon the Company
pursuant to Section 2.11(a), Section 2.12 or Section 2.14 (which would not be
imposed absent such change or change of specification or rebooking) by reason of
legal or regulatory requirements in effect at the time thereof and of which such
Lender is aware at such time, then such costs or requirements shall not be
imposed upon the Company but shall be borne by such Lender. All expenses
incurred by any Lender in changing an Applicable Lending Office or specifying
another Applicable Lending Office of such Lender or rebooking any Advance in
response to a request from the Company shall be paid by the Company. Nothing in
this Section 9.09 (including, without limitation, any failure by a Lender to
give any notice contemplated in the first sentence hereof) shall limit, reduce
or postpone any obligations of the Company under Section 2.11(a), Section 2.12
or Section 2.14, including any obligations payable in respect of any period
prior to the date of any change or specification of a new Applicable Lending
Office or any rebooking of any Advance.


66

--------------------------------------------------------------------------------





SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.
SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.
The words “execution,” “signed,” “signature,” and words of like import in this
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, or any Related Party of the foregoing in any way relating to this
Agreement or the transactions relating hereto or thereto, in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. The Company hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to the Company at its address specified pursuant to Section
9.02. Each of the parties hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to serve
legal process in any other manner permitted by law or to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
SECTION 9.13. [Reserved].
SECTION 9.14. Final Agreement. This written agreement represents the full and
final agreement between the parties with respect to the matters addressed herein
and supersedes all prior communications, written or oral, with respect thereto.
There are no unwritten agreements between the parties.


67

--------------------------------------------------------------------------------





SECTION 9.15. [Reserved].
SECTION 9.16. [Reserved].
SECTION 9.17. Patriot Act Notice. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “USA Patriot Act”), it is required to
obtain, verify and record information that identifies each borrower, guarantor
or grantor (the “Loan Parties”), which information includes the name and address
of each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the USA Patriot Act.
SECTION 9.18. [Reserved].
SECTION 9.19. No Fiduciary Duty. The Company acknowledges that the
Administrative Agent, each Lender and their respective Affiliates (collectively,
solely for purposes of this paragraph, the “Lender Parties”), each is acting
pursuant to a contractual relationship on an arm’s length basis, and the parties
hereto do not intend that any Lender Party act or be responsible as a fiduciary
to the Company, its management, stockholders, creditors or any other person. The
Company and each Lender Party hereby expressly disclaims any fiduciary
relationship and agrees they are each responsible for making their own
independent judgments with respect to any transactions entered into between
them. The Company also hereby acknowledges that no Lender Party has advised nor
is advising the Company as to any legal, accounting, regulatory or tax matters,
and that the Company is consulting its own advisors concerning such matters to
the extent it deems appropriate. Each Lender Party may have economic interest
that conflict with those of the Company, its stockholders and/or its Affiliates.
SECTION 9.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or


68

--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a) above or (c) any entity
established in an EEA Member Country that is a subsidiary of any Person
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


69

--------------------------------------------------------------------------------





“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.






70

--------------------------------------------------------------------------------





SECTION 9.21. Waiver of Jury Trial. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement or any Note or the transactions contemplated hereby
or thereby (whether based on contract, tort or any other theory). Each party
hereto (a) certifies that no representative, agent or attorney of any other
Person has represented, expressly or otherwise, that such other Person would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this section.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
HONEYWELL INTERNATIONAL INC.


By: /s/ James Colby__________________
Name: James Colby
Title: Vice President and Treasurer


CITIBANK, N.A., as Administrative Agent and an Initial Lender


By: /s/ Carolyn A. Kee________________
Name: Carolyn A. Kee
Title: Vice President




    


71

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as an Initial Lender


By: /s/ Mukesh Singh________________
Name: Mukesh Singh
Title: Director


JPMORGAN CHASE BANK, N.A., as an Initial Lender


By: /s/ Peter S. Predun_______________
Name: Peter S. Predun
Title: Executive Director


WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Initial Lender


By: /s/ Kara Treiber_________________
Name: Kara Treiber
Title: Director




72

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH,
as an Initial Lender


By: /s/ Ming K. Chu______________
Name: Ming K. Chu
Title: Director


By: /s/ Annie Chung______________
Name: Annie Chung
Title: Director


MIZUHO BANK, LTD., as an Initial Lender


By: /s/ Donna DeMagistris_________
Name: Donna DeMagistris
Title: Authorized Signatory


MORGAN STANLEY BANK, N.A., as an
Initial Lender


By: /s/ Alysha Salinger____________
Name: Alysha Salinger
Title: Authorized Signatory


MUFG UNION BANK, N.A., as an Initial Lender


By: /s/ Thomas Fennessey__________
Name: Thomas Fennessey
Title: Managing Director


SUMITOMO MITSUI BANKING
CORPORATION, as an Initial Lender


By: /s/ Jun Ashley________________
Name: Jun Ashley
Title: Director




73

--------------------------------------------------------------------------------





BNP PARIBAS, as an Initial Lender


By: /s/ Tony Baratta______________
Name: Tony Baratta
Title: Managing Director


By: /s/ Michael Hoffman___________
Name: Michael Hoffman
Title: Director


GOLDMAN SACHS BANK USA, as an
Initial Lender


By: /s/ Ryan Durkin_______________
Name: Ryan Durkin
Title: Authorized Signatory


SANTANDER BANK, N.A., as an Initial Lender


By: /s/ Xavier Ruiz Siena____________
Name: Xavier Ruiz Siena
Title: Managing Director


TD BANK N.A., as an Initial Lender


By: /s/ M. Bernadette Collins________
Name: M. Bernadette Collins
Title: Sr Vice President


UNICREDIT BANK AG, NEW YORK BRANCH,
as an Initial Lender


By: /s/ Daniela Ferrari______________
Name: Daniela Ferrari
Title: Managing Director


By: /s/ Mario A. Koethe_____________
Name: Mario A. Koethe
Title: Managing Director


SOCIÉTÉ GÉNÉRALE, as an Initial Lender


By: /s/ Shelley Yu__________________
Name: Shelley Yu
Title: Director




74

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as an
Initial Lender


By: /s/ Mark Irey________________
Name: Mark Irey
Title: Vice President


CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as an Initial Lender


By: /s/ Andy Sidford____________
Name: Andrew Sidford
Title: Managing Director


By: /s/ Gordon Yip________________
Name: Gordon Yip
Title: Director


75

--------------------------------------------------------------------------------





SCHEDULE I
COMMITMENTS




NAME OF INITIAL LENDER
COMMITMENT
Citibank, N.A.
$453,125,000
Bank of America, N.A.
$453,125,000
JPMorgan Chase Bank, N.A.
$453,125,000
Wells Fargo Bank, National Association
$453,125,000
Deutsche Bank AG New York Branch
$453,125,000
Mizuho Bank, Ltd.
$453,125,000
Morgan Stanley Bank, N.A.
$226,562,500
MUFG Union Bank, N.A.
$226,562,500
Sumitomo Mitsui Banking Corporation
$453,125,000
BNP Paribas
$350,000,000
Goldman Sachs Bank USA
$350,000,000
Santander Bank, N.A.
$350,000,000
TD Bank, N.A.
$350,000,000
UniCredit Bank AG, New York Branch
$350,000,000
Société Générale
$300,000,000
U.S. Bank National Association
$225,000,000
Credit Agricole Corporate and Investment Bank
$100,000,000
Total:
$6,000,000,000



76

--------------------------------------------------------------------------------





EXHIBIT A - FORM OF
PROMISSORY NOTE
Dated: _______________, 202_
FOR VALUE RECEIVED, the undersigned, HONEYWELL INTERNATIONAL INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the later of the Termination Date and the date designated
pursuant to Section 2.07 of the Credit Agreement (each as defined in the Credit
Agreement referred to below) the aggregate principal amount of the Advances made
by the Lender to the Borrower pursuant to the Delayed Draw Term Loan Agreement
dated as of March 26, 2020, among the Borrower, the Lender and certain other
lenders parties thereto, and Citibank, N.A., as Administrative Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on such date.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest in respect of each Advance are payable in lawful
money of the United States of America to Citibank, N.A., as Administrative
Agent, at 388 Greenwich Street, New York, New York, 10013, in same day funds.
Each Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This promissory note shall be governed by, and construed in accordance with the
laws of the State of New York.
HONEYWELL INTERNATIONAL INC.
By    
Name:
Title:


77

--------------------------------------------------------------------------------





ADVANCES AND PAYMENTS OF PRINCIPAL


Date
Type of
Advance
Amount of
Advance
Interest Rate
Amount of
Principal Paid
or Prepaid
Unpaid Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



78

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





79

--------------------------------------------------------------------------------





EXHIBIT B - FORM OF NOTICE OF
BORROWING




Citibank, N.A., as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
Building #3, 1615 Brett Road
New Castle, Delaware 19720                        [Date]
Attention: Bank Loan Syndication
Ladies and Gentlemen:
The undersigned, Honeywell International Inc., refers to the Delayed Draw Term
Loan Agreement, dated as of March 26, 2020 (as amended or modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto, and
Citibank, N.A., as Administrative Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing is _______________.
(ii)    The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
(iii)    The aggregate amount of the Proposed Borrowing is [$_______________].
[(iv)    The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is _____ month[s].]
The undersigned hereby certifies that the conditions precedent to this Borrowing
set forth in Section 3.03 of the Credit Agreement have been satisfied and the
applicable statements contained therein are true on the date hereof, and will be
true on the date of the Proposed Borrowing.
Very truly yours,
HONEYWELL INTERNATIONAL INC.
By    
Name:
Title:


80

--------------------------------------------------------------------------------





EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
Assignment and Assumption


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


_____________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.


2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.


3 Select as appropriate


4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


81

--------------------------------------------------------------------------------









1.    Assignor[s]:        ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender] [Assignee is not a Disqualified
Institution]


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate] of [identify Lender]]


3.
Borrower:        Honeywell International Inc.



4.
Administrative Agent:     Citibank, N.A., as the administrative agent under the
Credit Agreement



5.
Credit Agreement:    The $6,000,000,000 Delayed Draw Term Loan Agreement dated
as of March 26, 2020 among Honeywell International Inc., the Lenders parties
thereto, Citibank, N.A., as Administrative Agent, and the other agents parties
thereto



6.
Assigned Interest[s]:



Assignor[s] 5
Assignee[s]6 
Aggregate Amount of Commitment/Loans for all Lenders7 
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans8
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:        ______________] 9 
__________________
5 List each Assignor, as appropriate.


6 List each Assignee, as appropriate.


7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.


8Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.


9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.




82

--------------------------------------------------------------------------------







Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S] 10
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S] 11 
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:


[Consented to and] 12 Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent


By: _________________________________
Title:


[Consented to:] 13 


[HONEYWELL INTERNATIONAL INC.]


By: ________________________________
Title:
__________________
10 Add additional signature blocks as needed.
11 Add additional signature blocks as needed.
12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
13 To be added only if the consent of the Company is required by the terms of
the Credit Agreement.


83

--------------------------------------------------------------------------------





ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.06(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Lender organized under the
laws of a jurisdiction outside of the United States, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Agreement are required
to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment


84

--------------------------------------------------------------------------------





directly between themselves. Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




85

--------------------------------------------------------------------------------





EXHIBIT D - FORM OF OPINION
OF THE GENERAL COUNSEL OR AN
ASSISTANT GENERAL COUNSEL OF THE COMPANY
__________, 2020
To each of the Lenders parties
to the Credit Agreement
(as defined below),
and to Citibank, N.A.,
as Administrative Agent for said Lenders
Honeywell International Inc.
Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.01(e)(iv) of the Delayed
Draw Term Loan Agreement dated as of March 26, 2020, among Honeywell
International Inc. (the “Company”), the Lenders parties thereto, and Citibank,
N.A., as Administrative Agent for said Lenders (the “Credit Agreement”). Terms
defined in the Credit Agreement are, unless otherwise defined herein, used
herein as therein defined.
I have acted as counsel for the Company in connection with the preparation,
execution and delivery of the Credit Agreement.
In that connection I have examined:
(1)    The Credit Agreement.
(2)    The documents furnished by the Company pursuant to Article III of the
Credit Agreement, including the Certificate of Incorporation of the Company and
all amendments thereto (the “Charter”) and the By-laws of the Company and all
amendments thereto (the “By-laws”).
(3)    A certificate of the Secretary of State of the State of Delaware, dated
as of a recent date, attesting to the continued corporate existence and good
standing of the Company in that State.
I have also examined the originals, or copies certified to my satisfaction, of
such corporate records of the Company (including resolutions adopted by the
board of directors of the Company), certificates of public officials and of
officers of the Company, and agreements, instruments and documents, as I have
deemed necessary as a basis for the opinions hereinafter expressed. As to
questions of fact material to such opinions, I have, when relevant facts were
not independently established by me, relied upon certificates of the Company or
its officers or of public officials.
In rendering the opinions set forth below, I have assumed the authenticity of
all documents submitted to me as originals, the genuineness of all signatures
and the conformity to authentic originals of


86

--------------------------------------------------------------------------------





all documents submitted to me as copies. I have also assumed the legal capacity
for all purposes relevant hereto of all natural persons and, with respect to all
parties to agreements or instruments relevant hereto other than the Company,
that such parties had the requisite power and authority (corporate or otherwise)
to execute, deliver and perform such agreements or instruments, that such
agreements or instruments have been duly authorized by all requisite action
(corporate or otherwise), executed and delivered by such parties and that such
agreements or instruments are the valid, binding, and enforceable obligations of
such parties.
I am qualified to practice law in the State of New York, and I do not purport to
be expert in, or to express any opinion herein concerning, any laws other than
the laws of the State of New York, the General Corporation Law of the State of
Delaware and the Federal laws of the United States.
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
1.    The Company (a) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, (b) is duly qualified as
a foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed, except where the failure to be so qualified would not be reasonably
likely to have a Material Adverse Effect and (c) has all requisite corporate
power and authority to own or lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted.
2.    The execution, delivery and performance by the Company of the Credit
Agreement and the Notes of the Company, and the consummation of the transactions
contemplated thereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene the
Charter or the By-laws or (ii) violate any law (including, without limitation,
the Securities Exchange Act of 1934 and the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970), rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System) or any material order, writ, judgment,
decree, determination or award or (iii) conflict with or result in the breach
of, or constitute a default under, any material indenture, loan or credit
agreement, lease, mortgage, security agreement, bond, note or any similar
document. The Credit Agreement has been duly executed and delivered on behalf of
the Company.
3.    No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority, administrative agency or regulatory body, or
any third party is required for the due execution, delivery and performance by
the Company of the Credit Agreement or the Notes of the Company, or for the
consummation of the transactions contemplated thereby.
4.    The Credit Agreement is, and each Note of the Company when delivered under
the Credit Agreement will be, the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors’ rights generally or by the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and except that I express no opinion as to
(i) the subject matter jurisdiction of the District Courts of the United States
of America to adjudicate any controversy relating to the Credit Agreement or the
Notes of the Company or (ii) the effect of the law of any jurisdiction (other
than the State of New York) wherein any Lender or Applicable Lending Office may
be located or


87

--------------------------------------------------------------------------------





wherein enforcement of the Credit Agreement or the Notes of the Company may be
sought which limits rates of interest which may be charged or collected by such
Lender.
5.    There is no action, suit, investigation, litigation or proceeding against
the Company or any of its Subsidiaries before any court, governmental agency or
arbitrator now pending or, to the best of my knowledge, Threatened that is
reasonably likely to have a Material Adverse Effect (other than as disclosed in
public filings prior to the date hereof) or that purports to affect the
legality, validity or enforceability of the Credit Agreement or any Note of the
Company or the consummation of the transactions contemplated thereby, and there
has been no material adverse change in the status, or financial effect on the
Company or any of its Subsidiaries, of the matters disclosed in public filings
prior to the date hereof.
6.    The Company is not required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
In connection with the opinions expressed by me above in paragraph 4, I wish to
point out that (i) provisions of the Credit Agreement that permit the
Administrative Agent or any Lender to take action or make determinations may be
subject to a requirement that such action be taken or such determinations be
made on a reasonable basis and in good faith, (ii) that a party to whom an
advance is owed may, under certain circumstances, be called upon to prove the
outstanding amount of the Advances evidenced thereby and (iii) the rights of the
Administrative Agent and the Lenders provided for in Section 9.04(b) of the
Credit Agreement may be limited in certain circumstances.
I do not express any opinion on any matter not expressly addressed above. The
opinions set forth herein are delivered based solely upon the examinations,
assumptions and other matters described herein as of the date hereof, and I
undertake no obligation to modify or supplement this opinion letter or otherwise
to communicate with you with respect to changes in law or matters which occur or
come to my attention after the date hereof.
This opinion letter is given for the sole and exclusive benefit of the
addressees hereof and may not be relied upon by or delivered or disclosed to any
other person, except that any person that becomes a Lender in accordance with
the provisions of the Credit Agreement after the date hereof may rely on these
opinions as if this opinion letter were addressed and delivered to such Lender
on the date hereof. In addition, this opinion letter relates only to the
matters, the opinions and the transaction specifically referred to or provided
herein, and no other opinions should be implied therefrom. Notwithstanding the
foregoing, you may show this opinion to any governmental authority pursuant to
requirements of applicable law or regulations; however, we assume no obligation
to advise you or any such governmental authority, or to make any investigations,
as to any legal developments or actual matters arising subsequent to the date
hereof that might affect the opinions expressed herein.
Very truly yours,


88

--------------------------------------------------------------------------------





    


EXHIBIT E - FORM OF OPINION
OF SHEARMAN & STERLING LLP,
COUNSEL TO THE ADMINISTRATIVE AGENT
[S&S LETTERHEAD]
__________ __, 2020
To the Initial Lenders party to the Credit
Agreement referred to below and to
Citibank, N.A., as Administrative Agent


Honeywell International Inc.
Ladies and Gentlemen:
We have acted as counsel to Citibank, N.A., as Administrative Agent, in
connection with the Delayed Draw Term Loan Agreement, dated as of March 26, 2020
(the “Credit Agreement”), among Honeywell International Inc., a Delaware
corporation (the “Borrower”), and each of you. Unless otherwise defined herein,
terms defined in the Credit Agreement are used herein as therein defined.
In that connection, we have reviewed originals or copies of the following
documents:
(a)
The Credit Agreement.

(b)
The Notes executed by the Borrower and delivered on the date hereof.

The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents.”
We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinion expressed below.
In our review of the Opinion Documents and other documents, we have assumed:
(A)
The genuineness of all signatures.

(B)
The authenticity of the originals of the documents submitted to us.

(C)
The conformity to authentic originals of any documents submitted to us as
copies.

(D)
As to matters of fact, the truthfulness of the representations made in the
Credit Agreement.

(E)
That each of the Opinion Documents is the legal, valid and binding obligation of
each party thereto, other than the Borrower, enforceable against each such party
in accordance with its terms.

(F)
That:

(1)    The Borrower is an entity duly organized and validly existing under the
laws of the jurisdiction of its organization.


89

--------------------------------------------------------------------------------





(2)    The Borrower has full power to execute, deliver and perform, and has duly
executed and delivered, the Opinion Documents.
(3)    The execution, delivery and performance by the Borrower of the Opinion
Documents have been duly authorized by all necessary action (corporate or
otherwise) and do not:
(a)    contravene its certificate or articles of incorporation, by-laws or other
organizational documents;
(b)    except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or
(c)    result in any conflict with or breach of any agreement or document
binding on it.
(4)    Except with respect to Generally Applicable Law, no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or (to the extent the same is required under any
agreement or document binding on it of which an addressee hereof has knowledge,
has received notice or has reason to know) any other third party is required for
the due execution, delivery or performance by the Borrower of any Opinion
Document or, if any such authorization, approval, action, notice or filing is
required, it has been duly obtained, taken, given or made and is in full force
and effect.
We have not independently established the validity of the foregoing assumptions.
“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Borrower, the Opinion Documents or the
transactions governed by the Opinion Documents. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to the Borrower, the Opinion Documents or such transactions solely because such
law, rule or regulation is part of a regulatory regime applicable to any party
to any of the Opinion Documents or any of its affiliates due to the specific
assets or business of such party or such affiliate.
Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each Opinion Document is the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.
Our opinion expressed above is subject to the following qualifications:
(a)    Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).
(b)    Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).


90

--------------------------------------------------------------------------------





(c)    We express no opinion with respect to the enforceability of
indemnification provisions, or of release or exculpation provisions, contained
in the Opinion Documents to the extent that enforcement thereof is contrary to
public policy regarding the indemnification against or release or exculpation of
criminal violations, intentional harm or violations of securities laws.
(d)    We express no opinion with respect to Section 9.12 of the Credit
Agreement to the extent that such Section (i) implies that a federal court of
the United States has subject matter jurisdiction or (ii) purports to grant any
court exclusive jurisdiction.
(e)    We express no opinion with respect to the effect of Section 9.20 of the
Credit Agreement or any Bail-In Action.
(f)    Our opinion is limited to Generally Applicable Law.
A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.
This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents. This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.
This opinion letter is technical in nature and should be relied on only with
advice of attorneys as to its application. Its conclusions refer only to the
circumstances that exist when given and as of the date hereof. We expressly
disclaim any responsibility to advise you of any development or circumstance of
any kind, including any change of law or fact, that may occur after the date of
this opinion letter that might affect the opinions expressed herein.
Very truly yours,






91